FILED
Appellate Case: 19-4130   Document: 010110703167        United  States CourtPage:
                                                   Date Filed: 06/29/2022    of Appeals
                                                                                  1
                                                                  Tenth Circuit

                                                               June 29, 2022
                                    PUBLISH                Christopher M. Wolpert
                                                               Clerk of Court
                    UNITED STATES COURT OF APPEALS

                                  TENTH CIRCUIT



 GEOMETWATCH CORP., a Nevada
 corporation,

        Plaintiff Counter Defendant -
        Appellant,

 v.                                                   No. 19-4130

 ROBERT T. BEHUNIN, an individual;
 CURTIS ROBERTS, an individual;
 SCOTT JENSEN, an individual; ALAN
 E. HALL, an individual; ISLAND PARK
 GROUP OF COMPANIES, a Utah
 limited liability company; TEMPUS
 GLOBAL DATA, a Delaware
 corporation,

        Defendants - Appellees,

 UTAH STATE UNIVERSITY
 ADVANCED WEATHER SYSTEMS
 FOUNDATION, a Utah corporation;
 UTAH STATE UNIVERSITY
 RESEARCH FOUNDATION, a Utah
 corporation, d/b/a Space Dynamics
 Laboratory,

        Defendant Counterclaimants -
        Appellees,

 and

 UTAH STATE UNIVERSITY, a state
 university; ERIN HOUSLEY, an
 individual; MARK HURST, an
Appellate Case: 19-4130   Document: 010110703167    Date Filed: 06/29/2022   Page: 2



 individual; DEBBIE WADE, an
 individual; BRENT KELLER, an
 individual,

        Defendants,

 v.

 DAVID CRAIN,

        Third-Party Defendant.


                  Appeal from the United States District Court
                            for the District of Utah
                        (D.C. No. 1:14-CV-00060-JNP)


 James E. Magleby (Peggy Tomsic, Adam A. Alba, Yevgen Kovalov, with him on
 the briefs), Magleby Cataxinos & Greenwood, Salt Lake City, Utah, for Plaintiff-
 Appellant.

 David W. Tufts (David L. Arrington and Matthew J. Orme, with him on the brief),
 Durham Jones & Pinegar, Salt Lake City, Utah, for Defendants-Appellees Alan E.
 Hall, Tempus Global Data, Inc., and Island Park Group of Companies, LLC.

 Joshua D. Davidson, Assistant Utah Solicitor General (Peggy E. Stone, Assistant
 Utah Solicitor General with him on the brief), Utah Attorney General’s Office,
 Salt Lake City, Utah, for Defendants-Appellees Utah State University Research
 Foundation, Robert T. Behunin, and Curtis Roberts.

 Beth J. Ranschau, Ray Quinney & Nebeker P.C. (Arthur B. Berger, Ray Quinney
 & Nebeker P.C. and Ryan B. Bell, Kunzler Bean & Adamson, P.C. with her on
 the brief), Salt Lake City, Utah, for Defendants-Appellees Utah State University
 Advanced Weather Systems Foundation and Scott Jensen.


 Before HOLMES and KELLY, Circuit Judges, and LUCERO, Senior Circuit
 Judge.


                                         2
Appellate Case: 19-4130   Document: 010110703167     Date Filed: 06/29/2022      Page: 3




 HOLMES, Circuit Judge.


       Plaintiff-Appellant GeoMetWatch Corporation, (“GMW”) appeals from

 several district court orders granting summary judgment to Defendant-Appellees

 Alan Hall, Erin Housley, Brent Keller, Mark Hurst, Debbie Wade, Island Park

 Investments, and Tempus Global Data, Inc. (collectively, the “Hall Defendants”); 1

 Utah State University Advanced Weather Systems Foundation (“AWSF”) and

 Scott Jensen (collectively, the “AWSF Defendants”); 2 and Utah State University

 Research Foundation (“USURF”), Robert Behunin, and Curtis Roberts

 (collectively, the “USURF Defendants”). 3

       The instant lawsuit was borne out of the collapse of a venture GMW

 entered into that was created for the purpose of constructing and deploying a


       1
               Mr. Hall is an individual who was previously connected to GMW’s
 failed joint venture at issue here. See Hall Defs.’ Resp. Br. at 14, 29. Ms.
 Housley, Mr. Keller, Mr. Hurst, and Ms. Wade are alleged to be “members of Mr.
 Hall’s team.” GeoMetWatch Corp. v. Hall, No. 1:14-00060-JNP, 2018 WL
 6240991, at *5 n.7 (D. Utah Nov. 27, 2018).
       2
              Mr. Jensen “is an aerospace engineer and AWSF’s former director
 who spent 20 years building his career at [Utah State University (“USU”)] and its
 subsidiary foundations,” including Utah State University Research Foundation or
 USURF, which is another defendant-appellee in this appeal. AWSF Defs.’ Resp.
 Br. at 1.
       3
             During the time of the relevant events, Mr. Roberts was the “Senior
 Associate Vice President for Commercialization and University Advancement at
 USU,” while Mr. Behunin was the “Vice President for Advancement and
 Commercialization.” USURF Defs.’ Resp. Br. at 5–6.

                                         3
Appellate Case: 19-4130   Document: 010110703167       Date Filed: 06/29/2022    Page: 4



 satellite-hosted weather sensor system. GMW describes this as a “trade secrets”

 case, alleging that all Defendants, led by Mr. Hall, conspired to drive GMW out

 of business on the eve of this successful and groundbreaking weather forecasting

 venture by stealing its confidential and trade secret information, forming a

 competing business, and pulling out of agreements that Mr. Hall made with

 GMW.

       The district court granted summary judgment to the Hall Defendants on an

 array of claims. That judgment was primarily based on an overarching deficiency

 in GMW’s case, namely, a lack of non-speculative and sufficiently probative

 evidence of a causal nexus between Defendants’ alleged bad acts and GMW’s

 asserted damages. The court also granted summary judgment in favor of USURF,

 AWSF, and Mr. Roberts because they are allegedly immune from lawsuit under

 the Utah Governmental Immunity Act (“UGIA”). Subsequently, the court granted

 summary judgment to Mr. Jensen and Mr. Behunin on all claims, concluding

 generally that GMW’s showing of causation also was deficient as to them. The

 court likewise awarded partial summary judgment to AWSF on its

 breach-of-contract counterclaim against GMW, effectively denying GMW’s

 cross-motion for summary judgment and affirmative defenses.

       GMW avers that the district court’s decisions were all made in error,

 raising three issues on appeal: First, whether the district court erred by granting

 summary judgment to the Hall Defendants based on GMW’s lack of

                                           4
Appellate Case: 19-4130    Document: 010110703167    Date Filed: 06/29/2022    Page: 5



 non-speculative causation evidence; second, whether the court erred by granting

 summary judgment to USURF, AWSF, and Mr. Roberts on the basis of

 governmental immunity under Utah law; and third, whether the court erred by

 granting partial summary judgment to AWSF on its counterclaim and by denying

 GMW’s cross-motion for summary judgment. We conclude that GMW’s

 arguments are either unpreserved or unavailing. As a result, we affirm the

 district court’s decisions.

                                         I

                                         A

       This suit stems from the failed development of a weather-detecting satellite

 sensor system. One of the players in this failed venture, USURF, developed a

 weather system sensor called the Geosynchronous Imaging Fourier Transform

 Spectrometer—or the GIFTS sensor—in the early 2000s. The GIFTS sensor was

 funded by the National Aeronautics and Space Administration (“NASA”) and the

 National Oceanic and Atmospheric Administration (“NOAA”). It possessed the

 ability to provide high-resolution atmospheric data that could be used to improve

 weather forecasting.

       In 2008, David Crain and Gene Pache founded GMW, a Nevada

 corporation, with a vision of employing sensors like GIFTS to provide proprietary

 weather data for sale. To this end, GMW discussed building a commercial

 version of the GIFTS sensor with USURF. USURF eventually agreed to build

                                         5
Appellate Case: 19-4130   Document: 010110703167       Date Filed: 06/29/2022   Page: 6



 this commercial version, which was called the Sounding and Tracking

 Observatory for Regional Meteorology—or the STORM sensor. GMW and

 USURF thus entered into a Preferred Service Provider Agreement (“PSPA”) to

 put onto paper their agreement. Along the way, GMW obtained a verbal

 commitment from NASA that GMW could have the GIFTS sensor—and, in

 September 2010, GMW became the first company to obtain a remote sensing

 license from NOAA, which would allow GMW to operate up to six GIFTS or

 STORM-type sensors in orbit and commercialize the resulting weather-related

 data.

         GMW sought out potential customers for data gathered from the STORM

 sensor throughout 2011. GMW was largely unable to secure firm purchase

 commitments. The only agreement it entered into, beyond letters of intent, was a

 non-binding License and Services Agreement with a Chinese data company. But

 while this Agreement reflected a willingness on the Chinese company’s part to

 purchase $8.9 million worth of weather data per month, the contract the company

 eventually entered into with GMW only obligated it to purchase a significantly

 lower amount: $300,000 worth of weather data per month.

         In early 2012, GMW began discussions with AsiaSat, a Hong Kong-based

 foreign entity in the business of operating commercial satellites. The discussions

 concerned AsiaSat hosting the STORM sensor on its AsiaSat 9 satellite.

 Significantly, the parties discussed the possibility of AsiaSat using its balance

                                           6
Appellate Case: 19-4130   Document: 010110703167      Date Filed: 06/29/2022   Page: 7



 sheet to secure a loan of roughly $170 million from the Export-Import Bank

 (“EXIM Bank”). GMW would then use the loan proceeds to build the STORM

 sensor.

       The EXIM Bank “provides financing to international borrowers who buy

 export goods from the United States.” GeoMetWatch Corp. v. Hall,

 No. 1:14-00060-JNP, 2018 WL 6240991, at *2 n.4 (D. Utah Nov. 27, 2018)

 (emphasis added). The bank therefore could not structure a loan where GMW

 would be the borrower because it was a domestic entity; AsiaSat, as the foreign

 entity, would need to submit the loan application and be the borrower. This

 arrangement, however, would expose AsiaSat to significant potential financial

 liability given the high costs of the STORM project. See id. at *2 (“AsiaSat was

 concerned about its ‘exposure’ in doing a deal with [GMW] . . . . [and] was

 worried that it would take out a loan with EXIM Bank, [GMW’s] business would

 fail, and AsiaSat ‘would be on the hook to pay off the debt.’”).

       On April 3, 2013, GMW and AsiaSat executed a formal Cooperation

 Agreement, which reflected some of AsiaSat’s concerns regarding the EXIM

 Bank’s loan process. Under the Cooperation Agreement, GMW was required to

 meet two conditions before AsiaSat was required to seek out a loan with the

 EXIM Bank: (1) provide a guarantee, or “backstop,” and (2) provide a

 Convertible Note. Section 2.2.1 of the Cooperation Agreement outlined these

 conditions precedent:

                                          7
Appellate Case: 19-4130    Document: 010110703167        Date Filed: 06/29/2022        Page: 8



                    2.2.1 Conditions to Obligations of AsiaSat . . . . The
              obligations of AsiaSat . . . to consummate the transactions
              contemplated by this [Cooperation] Agreement shall be subject
              to the fulfillment or AsiaSat’s . . . waiver of each of the
              following conditions: . . .

                    (b) AsiaSat . . . shall have received from GMW the
              Convertible Note duly executed by an authorized officer of
              GMW, which Convertible Note shall be in full force and effect
              on the Effective Date;

                     (c) AsiaSat . . . shall have received legally valid and
              binding guarantees and/or other credit support (including letters
              of credit) in favor of AsiaSat . . . given by a guarantor (or bank,
              in the case of letters of credit) acceptable to AsiaSat . . . in [its]
              sole and absolute discretion and, in each case, in form and
              substance satisfactory to AsiaSat . . . in [its] sole and absolute
              discretion, which shall guarantee the full performance and
              payment of the obligations of GMW . . . .

 Aplt.’s App., Vol. 13, at 2868 (Cooperation Agreement between AsiaSat and

 GMW, dated Apr. 3, 2013). Under Article 15.1.1(g) of the Cooperation

 Agreement, AsiaSat could terminate the agreement “at any time after the Cut-off

 Time”—i.e., July 31, 2013—“by written notice to GMW, if the conditions set

 forth in Article 2.2.1 . . . [were] not fulfilled on or prior to the Cut-off Time.” Id.

 at 2895. The Cut-off Time also could be modified by a written agreement

 between the parties.

       The guarantee, or “backstop,” in Article 2.2.1(b) was intended to protect

 AsiaSat’s financial interests in the event GMW would be unable to pay off the

 loan, and it was a critical facet of AsiaSat’s agreement and relationship with

 GMW. See GeoMetWatch, 2018 WL 6240991, at *2; see also id. at *3 (“The

                                            8
Appellate Case: 19-4130   Document: 010110703167        Date Filed: 06/29/2022      Page: 9



 CEO of AsiaSat described [GMW’s] obligation to provide a guarantee or backstop

 for the Proposed EXIM Loan as ‘the basis for the agreement’ and a ‘key element’

 of the Cooperation Agreement,” and GMW “understood that obtaining a guarantee

 or backstop for the . . . Loan was ‘critical’ to AsiaSat.”). But the Convertible

 Note—which was intended to provide AsiaSat with a way to obtain equity in

 GMW—proved controversial. Specifically, GMW’s attorneys objected to GMW

 issuing the Convertible Note because it would make the STORM sensor the

 collateral for the EXIM loan, which NOAA would not accept. As a consequence,

 GMW refused to issue the Convertible Note, viewing it as too onerous, despite

 such issuance being included as an express condition in the Cooperation

 Agreement and AsiaSat’s insistence that it receive the Convertible Note before

 further pursuing the loan from the EXIM Bank.

       While it was working with AsiaSat, GMW terminated the PSPA with

 USURF and, in turn, entered into a Preferred Provider Agreement (“PPA”) with

 AWSF—USURF’s subsidiary— in April 2013. Among other things, the PPA

 obligated GMW to maintain and fulfill a soon-to-be entered contract with AWSF

 called the STORM 001 Contract, to be executed in October 2013. Included

 within the scope of maintenance and fulfillment under the contracts was

 compliance by GMW with the STORM 001 Contract’s payment schedule. Failure

 to comply with this schedule was considered a “default” under the PPA. In the

 event of default, AWSF was authorized to terminate the PPA by giving written

                                           9
Appellate Case: 19-4130   Document: 010110703167     Date Filed: 06/29/2022   Page: 10



  notice and a thirty-day cure period to GMW. If, after thirty days, GMW had not

  cured the default, the PPA would be terminated.

        As contemplated in the PPA, GMW and AWSF executed the STORM 001

  Contract on October 4, 2013. The payment schedule in this agreement required

  GMW to make an initial payment of $5,384,022 to AWSF on January 6, 2014,

  toward a total payment of $124,933,872; the balance remaining after the

  $5,384,022 payment would come later. GMW knew that AWSF would be unable

  to build the STORM sensor unless it received the payment. Like the PPA, the

  STORM 001 Contract considered GMW’s failure to make a payment when due a

  “default,” and AWSF was empowered to discontinue its performance and

  terminate the agreement in the event of default.

        GMW and AWSF also executed on the same day the STORM 002 Contract

  for “Field Support” of the sensor system. Per the STORM 002 Contract, GMW

  was required to initially pay AWSF $27,131 by February 4, 2014, toward a total

  payment of $26,509,120, which was scheduled to be paid in full later. In sum,

  under these two STORM Contracts (collectively, the “Build Agreements”), GMW

  was required to ensure adequate funding to comply with the payment schedules

  contemplated. And GMW’s failure to make any milestone payments would

  amount to an “Event of Default,” entitling AWSF to immediately cease

  performance and terminate the Build Agreements.



                                          10
Appellate Case: 19-4130    Document: 010110703167       Date Filed: 06/29/2022   Page: 11



        For its part, AsiaSat commenced the EXIM Bank’s loan process in early

  2013. But by July 2013, “it became apparent that [GMW] would not be able to

  provide a guarantee or backstop for the Proposed EXIM Loan before the July 31,

  2013, Cut-off Time.” Id. at *4. In light of this, AsiaSat informed GMW that it

  was not going to submit the Proposed EXIM Loan to the EXIM Bank for

  approval. Hoping they could continue working towards a mutual goal, however,

  AsiaSat and GMW extended the Cut-off Time to September 30, 2013. AsiaSat

  informed GMW that the “only outstanding thing” was the guarantee, and that it

  would resume the EXIM loan process once it got more clarity on this issue. Id.;

  see id. (excerpting an email from AsiaSat’s CEO to GMW in which the CEO

  stated that AsiaSat suspended the EXIM loan process “until [it] ha[d] the

  guarantee sorted out” and that the “key driver [was] still the guarantee”).

        By August 2013, though, GMW still had not provided the required

  guarantee or the Convertible Note, leading AsiaSat to halt the EXIM loan process

  entirely. And while GMW discussed alternatives to the Article 2.2.1 conditions,

  AsiaSat never agreed to any.

        In September 2013, still awaiting GMW’s fulfillment of the conditions

  precedent, AsiaSat agreed to extend the Cut-off Time once again, pushing the

  cut-off to November 30, 2013. A week before this extended cut-off, on

  November 24, 2013, GMW reached out to AsiaSat and asked if there was an

  alternative way to structure their deal—that is, alternatives to the Article 2.2.1

                                            11
Appellate Case: 19-4130   Document: 010110703167       Date Filed: 06/29/2022   Page: 12



  conditions—and if AsiaSat could support AWSF for a few months. AsiaSat,

  again, reiterated it needed the guarantee, as provided in the Cooperation

  Agreement, before it would resume the loan process. November 30, 2013, came

  and went without GMW’s performance of the Article 2.2.1 conditions, and

  AsiaSat, accordingly, declined to proceed further.

        While AsiaSat was waiting for GMW to fulfill its contractual obligations,

  GMW’s attorney introduced GMW’s then-CEO to Mr. Hall on September 20,

  2013. AWSF and USURF had encouraged GMW to meet with Mr. Hall, believing

  he could provide the critical backstop required by the Cooperation Agreement.

  GMW shared confidential business and technical information with Mr. Hall and

  his team, having received assurances from AWSF and USURF that Mr. Hall

  would maintain confidentiality.

        On November 3, 2013, however, Mr. Hall emailed AsiaSat’s CEO and

  explained that GMW was “in trouble” and was contractually obligated to pay

  AWSF $6 million in January 2014, with another $8 million required in February

  2014. Aplt.’s App., Vol. 18, at 4489 (Email from Alan Hall to William Wade,

  AsiaSat, dated Nov. 3, 2013). Mr. Hall further explained that, if GMW failed to

  pay AWSF, he was prepared to obtain an NOAA license like the one GMW held.

  He then proposed that AsiaSat go into business with him; specifically, they would

  each own forty-two percent in a new venture, with Utah State University owning

  one percent, and the employees of the business venture owning fifteen percent.

                                          12
Appellate Case: 19-4130   Document: 010110703167       Date Filed: 06/29/2022    Page: 13



  Mr. Hall noted that Utah State University and AWSF were excited about the plan,

  but he requested AsiaSat to not speak about it with GMW. 4

        Mr. Hall, on behalf of Island Park Properties, entered into a Mutual

  Non-Disclosure Agreement (“Mutual NDA”) with GMW on November 6, 2013.

  The Mutual NDA limited how Island Park could use GMW’s confidential

  information, with Island Park agreeing that it would not disclose, discuss, or use

  the information for any purpose other than to facilitate the development and

  distribution of GMW’s systems and services. Despite the Mutual NDA, the Hall

  Defendants launched a business entity called Tempus Global Data, Inc., on

  December 20, 2013. 5 A few months later, on April 1, 2014, Tempus announced it


        4
               Mr. Hall specifically stated in his email that “GMW is in trouble,”
  with its leaders “hav[ing] spent nearly 6 million dollars with no revenue
  commitments.” Aplt.’s App., Vol. 18, at 4489. Mr. Hall adds that “AWS is
  facing a severe financial crisis” and “USU is in turmoil as it sees the opportunity
  failing.” Id. Mr. Hall then proposed a “solution” in the form of him “cover[ing]
  the AWS payroll for the next 2 months.” Id. He then claimed, “I’m ready if
  GMW defaults to obtain the storm license. I’m ready to build a new firm that
  oversees construction of six storm sensors (in the next 36 months); aggressively
  land scores of clients; raise funds to cash flow the business until profitable and
  ultimately create a multi-billion dollar enterprise.” Id. Mr. Hall then asked for
  AsiaSat’s “help as a business partner and as a potential owner in the new
  business,” inviting AsiaSat to invest in the company and lend support. Id. He
  ended his email by stating that “USU and AWS love this plan and will happily
  discuss it with you.” Id. Mr. Hall also wrote that he “ha[d] not broached this
  matter with GMW and ask you to not speak with me in the near term.” Id.
        5
               Tempus, along with Mr. Hall, AWSF, and others, filed an intellectual
  property suit against GMW on April 25, 2014. Tempus eventually ceased all
  operations in June 2016, having never paid any salaries, dividends, or
                                                                       (continued...)

                                           13
Appellate Case: 19-4130   Document: 010110703167      Date Filed: 06/29/2022   Page: 14



  had commenced operations in Utah “to deliver a hyperspectral weather sensor and

  . . . was in the final stages of securing a[n] NOAA license.” GeoMetWatch, 2018

  WL 6240991, at *7.

        On January 6, 2014, GMW failed to pay AWSF the roughly $5.4 million it

  was required to remit under the terms of the STORM 001 Contract. The next day,

  AWSF notified GMW that its failure to remit the required payment constituted a

  default of the STORM 001 Contract and a material breach of the PPA. As a

  consequence, AWSF was discontinuing performance of and terminating the

  STORM 001 Contract and the PPA if GMW did not cure the default within thirty

  days. GMW failed to cure during this period; consequently, AWSF terminated

  the agreements.

        At around the same time, GMW resumed talks with AsiaSat—that is, just

  months after AsiaSat had stopped the EXIM Bank loan process at the end of 2013

  when GMW failed to fulfill either its backstop or Convertible Note obligations

  under the Cooperation Agreement. AsiaSat notified GMW that the Cooperation

  Agreement’s terms still applied to any potential deal, and the parties reached no

  agreement as to another extension of the Cooperation Agreement’s Cut-off Time.

        Following AWSF’s termination of the agreements it had with GMW, GMW


        5
          (...continued)
  compensation of any kind. It never generated revenue, has pursued no business
  opportunities since it ceased operations, and has no employees or operating
  capital.

                                          14
Appellate Case: 19-4130   Document: 010110703167      Date Filed: 06/29/2022   Page: 15



  sought out another entity that could construct the STORM sensor. In February

  2014, it approached AsiaSat with a new proposal, where another business entity

  (i.e., the “American Manufacturer”) 6 would take AWSF’s role and construct the

  STORM sensor. Indeed, GMW had prior discussions about such an arrangement

  with the American Manufacturer in 2012.

        AsiaSat, however, wanted something “concrete” from the American

  Manufacturer before it considered re-engaging with GMW. The American

  Manufacturer also was concerned that GMW lacked sufficient funds to move

  forward with the STORM project, and it believed GMW was running out of

  money and was hoping to use the American Manufacturer to obtain funds from

  AsiaSat to stave off collapse. The American Manufacturer never agreed to

  provide the Cooperation Agreement’s guarantee for any potential EXIM loan.

  Nonetheless, GMW and the American Manufacturer entered into a Time and

  Materials Purchase Agreement in February 2014, under which the entity would

  “figure out integration” of its sensor model with GMW’s needs, in exchange for



        6
                The district court initially provided the identity of the American
  Manufacturer in an order disposing the Hall Defendants’ motion for summary
  judgment. The court, however, amended the order a week later “to remove
  references to specific entities not party to this litigation.” GeoMetWatch, 2018
  WL 6240991, at *1 n.1; see supra note 9 (addressing the amended order). The
  district court in that amended order deleted any reference to the American
  Manufacturer’s identity, opting instead to refer to it as the “American
  Manufacturer.” Id. at *6. We follow the district court’s naming convention in
  this opinion, and similarly refer to that entity as the American Manufacturer.

                                          15
Appellate Case: 19-4130    Document: 010110703167      Date Filed: 06/29/2022   Page: 16



  $500,000 from GMW. Id. at *6. But this was not an agreement to build the

  STORM sensor or any other type of sensor.

        Nevertheless, in March 2014, GMW and the American Manufacturer met

  with AsiaSat and presented the idea that the American Manufacturer would

  construct the STORM sensor. AsiaSat was unimpressed, still troubled by the lack

  of a guarantee. Consequently, AsiaSat made no commitment to GMW, declined

  to resume the EXIM loan process, and, on April 16, 2014, formally terminated the

  Cooperation Agreement with GMW.

        GMW ran out of money in May 2014, and it failed to make payments to the

  American Manufacturer required under the Time and Materials Purchase

  Agreement. The American Manufacturer ordered its employees to cease work a

  month later. It engaged with GMW in subsequent discussions in 2015, but

  nothing came from them.

                                            B

        On May 16, 2014, GMW filed its initial complaint against Defendants.

  GMW amended its complaint three times, with the Third Amended Complaint

  serving as the action’s operative complaint. In it, GMW brought twelve claims

  against Defendants based on the events surrounding GMW’s failed venture and its

  supposed lost profits because of the venture’s failure. 7 GMW does not so much


        7
            Those claims are: Breach of Contract against Mr. Hall, Island Park,
                                                                        (continued...)

                                           16
Appellate Case: 19-4130   Document: 010110703167       Date Filed: 06/29/2022   Page: 17



  contest the occurrence of the described events, as the prism through which they

  should be viewed. In GMW’s telling, all its failures to move forward with

  AsiaSat—and, consequently, the potential profits it lost—are attributable to the

  bad acts of the Hall Defendants, with the remaining Defendants conspiring with

  them to ensure GMW’s downfall.

        Under Utah law, “[l]ost profits must be established with reasonable

  certainty.” Cook Assocs., Inc. v. Warnick, 664 P.2d 1161, 1165 (Utah 1983).

  This requires “proof of ‘sufficient certainty that reasonable minds might believe

  from a preponderance of the evidence that the damages were actually suffered.’”

  Id. (quoting First Sec. Bank of Utah v. J.B.J. Feedyards, Inc., 653 P.2d 591, 596

  (Utah 1982)). “This requirement applies to proof of (1) the fact of lost profits,

  (2) causation of lost profits, and (3) the amount of lost profits.” Id. (emphasis



        7
         (...continued)
  USURF and AWSF; Misappropriation under the Utah Trade Secrets Act, Utah
  Code § 13-24-1, against all Defendants; Breach of Implied Covenant of Good
  Faith and Fair Dealing against Mr. Hall, Island Park, the USURF Defendants, and
  AWSF; Intentional Interference with Existing or Potential Economic Relations
  against all Defendants; Violation of Section 43(a) of the Lanham Act, 15 U.S.C.
  § 1125(a)-(b), against the Hall Defendants, USURF, and AWSF; Unjust
  Enrichment against the Hall Defendants, USURF, and AWSF; Violation of the
  Utah Truth in Advertising Act, Utah Code Ann. § 13-11a-1, et seq., against the
  Hall Defendants, USURF, and AWSF; Violation of the Utah Unfair Practices Act,
  Utah Code Ann. § 13-5-1 et seq., against the Hall Defendants, USURF, and
  AWSF; Fraudulent Inducement against Mr. Hall, AWSF, Mr. Behunin, and
  USURF; Breach of Fiduciary Duty against Mr. Behunin and USURF; Fraudulent
  Nondisclosure against all Defendants except for Island Park; and Civil Conspiracy
  against all Defendants.

                                           17
Appellate Case: 19-4130    Document: 010110703167        Date Filed: 06/29/2022     Page: 18



  added). To establish that Defendants’ actions were the cause of its lost profits,

  GMW presented “four damages scenarios” and relied on expert testimony to

  establish its two causation theories: that is, first, Defendants’ bad acts caused it to

  lose profits; and, second, Defendants were unjustly enriched by stealing GMW’s

  trade secrets. Aplt.’s Opening Br. at 43; see Aplt.’s App., Vol. 9, at 1762–63,

  1884 (GMW’s Resp. to Hall Defs.’ Summ. J. Mot., filed Jan. 22, 2018).

        Specifically, GMW articulated its first three damages scenarios under a lost

  profits damages theory—the idea being that GMW “had the ability to complete

  the project [under] each of [its] three [proffered scenarios], but for the Hall

  Defendants’ interference.” Aplt.’s App., Vol. 9, at 1763. In GMW’s own words:

               [T]here were three scenarios in which [GMW] could have
               succeed[ed], but for the Hall Defendants’ wrongful conduct . . . .

               Scenario 1: The Instrument [8] is built by [AWSF], AsiaSat . . .,
               provides an equity investment and project support as reflected in
               the Cooperation Agreement, and the [EXIM Bank] provides
               financing based upon AsiaSat’s pledge of its balance sheet,
               which AsiaSat conditioned upon an acceptable backstop to
               mitigate the financial risk associated with the Instrument.

               Scenario 2: The Instrument is built by [the American
               Manufacturer], AsiaSat provides an equity investment and project
               support as reflected in the Cooperation Agreement, and EXIM
               provides financing based upon AsiaSat’s pledge of its balance
               sheet, which AsiaSat conditioned upon an acceptable backstop to
               mitigate the financial risk associated with the Instrument.



        8
               The “Instrument” refers to the STORM sensor. See Aplt.’s Opening
  Br. at 18.

                                               18
Appellate Case: 19-4130   Document: 010110703167      Date Filed: 06/29/2022       Page: 19



              Scenario 3: The Instrument is built by [the American
              Manufacturer], AsiaSat’s payload hosting services are replaced
              by a different commercial satellite operator . . ., and new equity
              and debt are obtained from the marketplace, including possibly
              through EXIM project financing . . . or through another export
              credit agency [ ].

  Id. at 1762 (footnote added). GMW also proffered another damages scenario

  based on an unjust enrichment theory—an idea that centers on “the Hall

  Defendants [allegedly] purloin[ing] [GMW’s] confidential and proprietary

  documents and information—its crown jewels—which were central to both

  [GMW’s] and Tempus’s value.” Id. at 1884.

        To provide meat to these theories, GMW specifically points to the

  November 3, 2013, email from Mr. Hall to AsiaSat as evidence of an alleged

  conspiracy between Mr. Hall, AWSF, and USURF. GMW also points to later

  communications from Mr. Hall as evidence of a causal nexus between

  Defendants’ bad acts and GMW’s alleged damages. Particularly, GMW

  highlights a February 2014 email in which Mr. Hall stated that he “was actively

  working to ‘put the last nail in [GMW’s] coffin,’ because he decided he

  ‘[couldn’t] leave them thinking they [were] still in the game.’” Aplt.’s Opening

  Br. at 39 (quoting Aplt.’s App., Vol. 21, at 5314 (Email from Alan Hall to Robert

  Behunin, Utah State Univ., dated Feb. 7, 2014)). GMW also cites a March 2014

  email chain where Mr. Hall demanded that AsiaSat stop negotiating with GMW.




                                          19
Appellate Case: 19-4130    Document: 010110703167       Date Filed: 06/29/2022     Page: 20



  See Aplt.’s App, Vol. 20, at 5083–84 (Emails between Alan Hall and William

  Wade, AsiaSat, dated Mar. 14, 2014).

        In another email chain, William Wade of AsiaSat blind copied Mr. Hall on

  an email to GMW stating that AsiaSat would not be moving forward with GMW

  on the STORM project because of the “lack of financial guarantees, a credible

  commercialization plan[,] or a deployment schedule compatible with AsiaSat 9.”

  Id. at 5087 (Emails between Alan Hall and William Wade, AsiaSat, dated Mar.

  19, 2014). Mr. Hall forwarded the message to others, including certain

  Defendants—i.e., Erin Housley, Mark Hurst, Scott Jensen, and Curtis

  Roberts—simply commenting, “Sweet!!” Id.

        In sum, based in part on communications such as these, GMW posits that

  the failure of its venture was caused by the Hall Defendants’ theft of GMW’s

  trade secrets and other illicit conduct, in concert with the other Defendants.

  While GMW does not contest the fact that it failed to fulfill the obligations and

  conditions it owed to AsiaSat and AWSF under the respective contracts it entered

  into with them, GMW effectively argues that any lost profits it suffered were not

  self-inflicted, but rather were the result of Defendants’ conduct.

        AWSF, for its part, filed a counterclaim against GMW, providing the

  following allegations: (1) AWSF and GMW executed the Build Agreements to

  construct the STORM sensor; (2) the Build Agreements obligated GMW to make

  certain payments by certain dates, as governed by a larger payment schedule;

                                            20
Appellate Case: 19-4130   Document: 010110703167       Date Filed: 06/29/2022      Page: 21



  (3) GMW failed to make such payments—specifically, GMW “breached th[e]

  [Build] [A]greements when it failed to make its contractually-required $5.38

  million payment in January 2014”; and, as a result, (4) AWSF suffered millions of

  dollars in damages. Aplt.’s App., Vol. 75, at 16438–42 (AWSF’s Cross-Mot. for

  Summ. J., filed May 20, 2019); see also id., Vol. 76, at 16526–43 (GMW’s

  Renewed Mot. for Summ. J. Regarding AWSF’s Countercl., filed May 20, 2019).

  AWSF requested an award amounting to $1,979,796.11 in actual, compensatory

  damages. Responding to the counterclaim, “GMW d[id] not dispute that it failed

  to make its contractually required . . . payment on January 6, 2014,” but rather, it

  “provide[d] two affirmative defenses in an attempt to justify [its] breach: 1)

  fraudulent inducement and 2) prior breach.” Id., Vol. 75, at 16443.

                                           C

        All Defendants filed separate motions for summary judgment before the

  district court. The district court ultimately granted summary judgment to all

  Defendants. The following is a summary of the court’s dispositions as to the

  summary judgment motions of each Defendant group: (1) the Hall Defendants,

  (2) the USURF Defendants and AWSF Defendants, (3) and AWSF, which

  motioned for summary judgment on its counterclaim.




                                           21
Appellate Case: 19-4130    Document: 010110703167        Date Filed: 06/29/2022    Page: 22



                                             1

        Regarding the Hall Defendants, on November 21, 2018, the court granted in

  part their motion for summary judgment as to GMW’s causation theories. 9

  Specifically, the district court dismissed GMW’s lost profits damages and unjust

  enrichment theories because GMW could not recover damages under either of

  these theories.

        The district court found that “the evidence in this case is simply

  insufficient to support a conclusion that the defendants caused [GMW] any

  damage.” GeoMetWatch, 2018 WL 6240991, at *8. With respect to GMW’s

  experts, the district court explained that, critically, all but one of them “d[id] not

  opine,” or even purport to opine, that the Hall Defendants’ conduct “was the

  cause of the lost profits [GMW] sought.” Id. at *9.

        The court discussed this omission by explaining in a detailed footnote that

  GMW’s experts—Mark Piegza, Rick Hoffman, Jozsef Szamosfalvi, and Matthew

  O’Connell—did not testify as to the causal connection between Defendants’

  conduct and AsiaSat’s decision to terminate the Cooperation Agreement. See id.

  at *9 n.11. The district court further noted that the “closest any of [GMW’s]

  experts comes to linking the conduct” of Defendants to AsiaSat’s decision was



        9
              A few days later, on November 27, an amended order was issued “to
  remove references to specific entities not party to this litigation.” GeoMetWatch,
  2018 WL 6240991, at *1 n.1.

                                            22
Appellate Case: 19-4130   Document: 010110703167      Date Filed: 06/29/2022       Page: 23



  Mr. O’Connell’s assertion that the public announcement of Tempus’s creation

  destroyed any “first-mover” advantage on GMW’s part, thereby frustrating any

  funding opportunities for GMW. Id. But the district court found that Mr.

  O’Connell’s opinion was facially speculative and was not supported by any facts.

        Specifically, the district court stated that Mr. O’Connell did not opine

  whether GMW could have actually obtained funding absent the loss of a “first-

  mover” advantage, provided no reason why the market for GMW’s services could

  only consist of one single entity, and proffered no factual allegations or argument

  as to why it was the loss of GMW’s apparent “first-mover” advantage that caused

  GMW’s own failure to secure funding in 2014 “to the exclusion of other equally

  plausible explanations.” Id. Thus, to the extent Mr. O’Connell’s testimony was

  proffered in support of causation, the court excluded it under Rule 702 of the

  Federal Rules of Evidence. 10

        The district court explained that, “even assuming that a Daubert [11] hearing

  on [GMW’s] experts resulted in a ruling that their opinions were admissible, those

  opinions are insufficient to establish a causal nexus between defendants’ conduct

  and [GMW’s] claim for lost profits.” Id. at *8. Accordingly, the court granted


        10
               With respect to Mr. O’Connell’s testimony, he testified he had no
  opinion on whether the Hall Defendants caused the events leading to GMW’s
  failure. See Aplt.’s App., Vol. 22, at 5369–70 (Matthew O’Connell Dep. Tr.,
  dated Mar. 9, 2018).
        11
               Daubert v. Merrell Dow Pharm., Inc., 509 U.S. 579 (1993).

                                          23
Appellate Case: 19-4130    Document: 010110703167       Date Filed: 06/29/2022     Page: 24



  partial summary judgment because of insufficient evidence as to causation. See

  id. at *8–9. This conclusion is best described by the court:

                [I]ndependent of anything the Hall Defendants did, [GMW] was
                unable to perform under the Cooperation Agreement. [GMW]
                was not able to obtain a sufficient backstop, and [GMW] was
                unable to provide AsiaSat with a convertible note. As a result,
                AsiaSat refused to undertake the loan process and [GMW] was
                unable to obtain the funds it needed. Consequently, [GMW] was
                unable to pay AWSF to build the STORM sensor.

  Id. at *13.

        The district court’s decision left alive GMW’s “nominal and statutory

  damages” claims against the Hall Defendants, specifically Tempus. Id. at *16;

  see id. at *8 n.9 (“On the remaining three claims (violation of Section 43(a) of the

  Lanham Act against Tempus, violation of Utah’s Truth in Advertising Act against

  Tempus, and violation of Utah’s Unfair Practices Act against Tempus), the

  moving defendants seek summary judgment on grounds that [GMW] failed to

  provide, in its initial disclosures, computations of the nominal and statutory

  damages it seeks.”). On August 2, 2019, the court granted summary judgment to

  Tempus on GMW’s claims—specifically, the Utah Truth in Advertising Act, Utah

  Unfair Practices Act, and the Lanham Act. The district court noted that GMW did

  not oppose summary judgment on its remaining Utah statutory claims and did not

  provide evidence to establish the necessary elements of a federal Lanham Act

  claim. Thus, those remaining claims against Tempus were dismissed.



                                           24
Appellate Case: 19-4130   Document: 010110703167      Date Filed: 06/29/2022   Page: 25



                                          2

        As for the AWSF and USURF Defendants, on February 4, 2019, the court

  partially granted summary judgment specifically to AWSF, USURF, and Mr.

  Roberts (USU’s Senior Associate Vice President for Commercialization and

  University Advancement) under the UGIA. After certifying certain questions to

  the Utah Supreme Court, which then provided guidance, see GeoMetWatch Corp.

  v. Utah State Univ. Research Found., 428 P.3d 1064 (Utah 2018), the court

  concluded that USURF and AWSF are governmental entities immune from

  GMW’s suit and Mr. Roberts was entitled to summary judgment because the

  claims against him “ar[o]se from actions taken within the scope of his

  employment with a governmental entity.” GeoMetWatch Corp. v. Hall, No.

  1:14-cv-00060-JNP-PMW, 2019 WL 430886, at *6 (D. Utah Feb. 4, 2019). The

  court thus dismissed GMW’s claims against Mr. Roberts and its “state-law, non-

  contract claims” against USURF and AWSF. Id. at *7. At that point, GMW’s

  federal Lanham Act claim remained against USURF and AWSF.

        Regarding the other AWSF and USURF Defendants, the district court did

  not grant summary judgment to Mr. Jensen (the aerospace engineer from Utah

  State University and former director of AWSF) and Mr. Behunin (Utah State

  University’s Vice President for Advancement and Commercialization) because

  there was no “record evidence reg[ar]ding the scope” of the two employees’

  employment, or evidence indicating “whether actions taken outside the scope of

                                          25
Appellate Case: 19-4130   Document: 010110703167      Date Filed: 06/29/2022    Page: 26



  their employment gave rise to [GMW’s] claims.” Id. The court explained that

  both men had the initial burden of showing the appropriateness of summary

  judgment on the scope of employment issue, and they failed to satisfy that burden.

  Id.

        Thereafter, on February 12, 2019, the district court granted AWSF and

  USURF’s summary judgment motions filed separately as to GMW’s remaining

  federal Lanham Act claims against them. As to AWSF, the court dismissed that

  claim because the statements GMW cited that purportedly established AWSF’s

  liability were actually made by Tempus, not AWSF. Moreover, the district court

  noted that there was no authority for GMW’s “novel proposition” that would

  attach liability to AWSF for “assist[ing] another in making false or misleading

  statements of fact.” GeoMetWatch Corp. v. Hall, No. 1:14-cv-60, 2019 WL

  578917, at *2 (D. Utah Feb. 12, 2019). For largely the same reasons, the court

  also dismissed GMW’s Lanham Act claim against USURF. GeoMetWatch Corp.

  v. Hall, No. 1:14-cv-60, 2019 WL 575951, at *2–3 (D. Utah Feb. 12, 2019).

        On August 2, 2019, the court granted summary judgment to Mr. Jensen and

  Mr. Behunin on all claims asserted against them. The court reasoned that because

  “the damages causation defects identified by the [November 21, 2018, Order] are

  not defendant-specific . . . Messrs. Jensen and Behunin are entitled to complete

  summary judgment for all the reasons articulated in th[at] [order].” GeoMetWatch

  Corp. v. Hall, No. 1:14-cv-60, 2019 WL 3532047, at *1 (D. Utah Aug. 2, 2019).

                                          26
Appellate Case: 19-4130   Document: 010110703167      Date Filed: 06/29/2022   Page: 27



                                           3

        As for AWSF’s counterclaim, on August 6, 2019, the district court filed a

  sealed memorandum granting in part and denying in part AWSF and GMW’s

  cross-motions for summary judgment on the counterclaim. 12 The court explained,

  specifically, that AWSF was entitled to summary judgment despite GMW’s

  affirmative defense arguments of fraudulent inducement and prior breach, while

  GMW was entitled to summary judgment on its argument that AWSF may not

  recover its expenditures incurred before the date the parties executed the STORM

  001 Contract. Thus, AWSF was only entitled to an amount of $39,030.44.

                                         ***

        On the same day, the court issued its final judgment. That final judgment

  summarized the court’s relevant rulings in this appeal: Judgment is entered (1) in

  favor of Defendants “on all claims asserted” in GMW’s Third Amended

  Complaint and (2) in favor of AWSF’s counterclaim against GMW in the amount

  of $39,030.44. 13 Aplt.’s App., Vol. 90, at 19706 (Final Judgment, dated Aug. 6,

  2019). This appeal followed shortly thereafter, with GMW timely filing its

  Notice of Appeal on September 3, 2019.



        12
              The court published a public version of the memorandum containing
  the same holding on August 20, 2019.
        13
              The court also entered judgment in favor of third-party defendant Mr.
  Crain against USURF. This decision is not on appeal before us.

                                          27
Appellate Case: 19-4130    Document: 010110703167       Date Filed: 06/29/2022    Page: 28



                                            II

        “[W]e review a district court’s grant of summary judgment de novo,

  applying the same standard as the district court.” Morris v. City of Colorado

  Springs, 666 F.3d 654, 660 (10th Cir. 2012) (quoting Helm v. Kansas, 656 F.3d

  1277, 1284 (10th Cir. 2011)). “Summary judgment is appropriate when ‘the

  movant shows that there is no genuine dispute as to any material fact and the

  movant is entitled to judgment as a matter of law.’” Dullmaier v. Xanterra Parks

  & Resorts, 883 F.3d 1278, 1283 (10th Cir. 2018) (quoting F ED . R. C IV . P. 56(a)).

        Movants “shoulder the ‘initial burden [of] show[ing] that there is an

  absence of evidence to support the nonmoving party’s case.’” Clinger v. N.M.

  Highlands Univ., Bd. of Regents, 215 F.3d 1162, 1165 (10th Cir. 2000) (quoting

  Thomas v. IBM, 48 F.3d 478, 484 (10th Cir. 1995)). Should they meet this

  burden, it then “falls to [the nonmovant] to ‘identify specific facts that show the

  existence of a genuine issue of material fact.’” Id. (quoting Thomas, 48 F.3d at

  484). To survive summary judgment, the nonmovant “must present sufficient

  evidence in specific, factual form for a jury to return a verdict in that party’s

  favor.” Id. (quoting Thomas, 48 F.3d at 484).

        “No genuine issue of material fact exists ‘unless the evidence, construed in

  the light most favorable to the non-moving party, is such that a reasonable jury

  could return a verdict for the non-moving party.’” Hasan v. AIG Prop. Cas. Co.,

  935 F.3d 1092, 1098 (10th Cir. 2019) (quoting Bones v. Honeywell Int’l, Inc., 366

                                            28
Appellate Case: 19-4130      Document: 010110703167     Date Filed: 06/29/2022     Page: 29



  F.3d 869, 875 (10th Cir. 2004)); see also SEC v. Thompson, 732 F.3d 1151, 1157

  (10th Cir. 2013) (“Even though we view the evidence in the nonmovant’s favor,

  . . . a factual dispute cannot be said to be ‘genuine’ if the nonmovant can do no

  more than ‘simply show that there is some metaphysical doubt as to the material

  facts.’” (quoting Champagne Metals v. Ken-Mac Metals, Inc., 458 F.3d 1073,

  1084 (10th Cir. 2006))).

        “For there to be a ‘genuine’ dispute of fact, ‘there must be more than a

  mere scintilla of evidence,’” and summary judgment is properly granted “if the

  evidence is merely colorable or is not significantly probative.” Rocky Mountain

  Prestress, LLC v. Liberty Mut. Fire Ins. Co., 960 F.3d 1255, 1259 (10th Cir.

  2020) (quoting Vitkus v. Beatrice Co., 11 F.3d 1535, 1539 (10th Cir. 1993)). And

  while we draw all reasonable inferences in favor of the non-moving party, “an

  inference is unreasonable if it requires ‘a degree of speculation and conjecture

  that renders [the factfinder’s] findings a guess or mere possibility.’” Pioneer

  Ctrs. Holding Co. Emp. Stock Ownership Plan & Tr. v. Alerus Fin., N.A., 858

  F.3d 1324, 1334 (10th Cir. 2017) (alteration in original) (emphases added)

  (quoting United States v. Bowen, 527 F.3d 1065, 1076 (10th Cir. 2008)).

        In this vein, “‘statements of mere belief’ . . . must be disregarded” at the

  summary judgment stage. Argo v. Blue Cross & Blue Shield of Kan., Inc.,

  452 F.3d 1193, 1200 (10th Cir. 2006) (quoting Tavery v. United States, 32 F.3d

  1423, 1427 n.4 (10th Cir. 1994)). “Unsubstantiated allegations carry no probative

                                           29
Appellate Case: 19-4130    Document: 010110703167         Date Filed: 06/29/2022    Page: 30



  weight in summary judgment proceedings.” Hasan, 935 F.3d at 1098 (quoting

  Bones, 366 F.3d at 875). Nor can the nonmovant “defeat summary judgment by

  relying on ‘ignorance of the facts, on speculation, or on suspicion.’” Genzer v.

  James River Ins. Co., 934 F.3d 1156, 1160 (10th Cir. 2019) (quoting Conaway v.

  Smith, 853 F.2d 789, 794 (10th Cir. 1988)). “Rather, ‘[t]o defeat a motion for

  summary judgment, evidence, including testimony, must be based on more than

  mere speculation, conjecture, or surmise.’” Hasan, 935 F.3d at 1098 (alteration

  in original) (quoting Bones, 366 F.3d at 875).

        Because the district court exercised both diversity and supplemental

  jurisdiction over GMW’s state-law claims relevant to this appeal, we apply the

  substantive law of Utah, the forum state, in our review. See BancOklahoma

  Mortg. Corp. v. Cap. Title Co., 194 F.3d 1089, 1103 (10th Cir. 1999) (noting that

  “[a] federal court sitting in diversity applies the substantive law . . . of the forum

  state,” and “[t]his rule also applies when a federal court exercises supplemental

  jurisdiction over state law claims in a federal question lawsuit” (quoting Barrett

  v. Tallon, 30 F.3d 1296, 1300 (10th Cir. 1994))).

                                            III

        GMW raises three issues in this appeal: (A) whether the district court erred

  in granting summary judgment to Defendants based on GMW’s alleged lack of

  non-speculative causation evidence; (B) whether the court erred in granting

  summary judgment to USURF, AWSF, and Mr. Roberts based on governmental

                                             30
Appellate Case: 19-4130     Document: 010110703167      Date Filed: 06/29/2022   Page: 31



  immunity under the UGIA; and (C) whether the court erred in granting partial

  summary judgment to AWSF on its counterclaim for breach of contract and

  rejecting GMW’s cross-motion and affirmative defenses. We turn to each of

  these three issues below.

                                             A

           GMW contends that the court erred in granting summary judgment to

  Defendants because it purportedly lacked evidence to establish causation.

  However, virtually all of GMW’s contentions on this issue miss the mark because

  GMW still fails to provide legal or evidentiary support linking Defendants’

  purported bad acts to GMW’s alleged lost profits. Proving causation is the key in

  our review, and GMW’s arguments are largely meritless or irrelevant on this

  issue.

           Following the order of GMW’s arguments from its Opening Brief, we start

  by analyzing its contentions challenging the legal standards that the district court

  applied. We then shift to GMW’s arguments against the court’s rejection of

  Scenario 3 of GMW’s multi-scenario lost profits damages theory. Afterwards, we

  examine GMW’s challenges to the court’s disposition of Scenarios 1 and 2. For

  the reasons discussed below, we conclude that all of GMW’s contentions are

  either waived or otherwise unavailing.

                                             1

           GMW first takes issue with the court’s explanation of the legal standards as

                                            31
Appellate Case: 19-4130   Document: 010110703167       Date Filed: 06/29/2022       Page: 32



  to damage causation. The court explained the purportedly relevant law as

  follows:

                     Whether a defendant caused lost profits “is generally
              determined by an examination of the facts, and questions of fact
              are to be decided by the jury.” Mahmood v. Ross, 990 P.2d 933,
              938 (Utah 1999). “However, this does not mean that a jury is
              free to find a causal connection between a breach and some
              subsequent injury by relying on unsupported speculation.” Id.
              And “[w]hen an injury may have come from either one of two
              causes, either of which may have been the sole proximate cause,
              it devolves on the plaintiff to prove by a preponderance of the
              evidence that the cause for which the defendant was liable was
              culpable and the proximate cause.” Tremelling v. S. Pac. Co.,
              170 P. 80, 84 (Utah 1917) (quoting Edd v. Union Pac. Coal Co.,
              71 P. 215 (Utah 1903)).

                     Put another way, while a jury may make “deductions based
              on reasonable probabilities, ‘the evidence must do more than
              merely raise a conjecture or show a probability [as to proximate
              cause].’” Mahmood, 990 P.2d at 939 (quoting Sumsion v.
              Streator-Smith, Inc., 132 P.2d 680, 683 (Utah 1943)). “Where
              there are probabilities the other way equally or more potent[,] the
              deductions are mere guesses and the jury should not be permitted
              to speculate.” Id. (citation omitted). Thus, “where ‘the
              proximate cause of the injury is left to conjecture, the plaintiff
              must fail as a matter of law.’” Id. (citation omitted). And though
              Utah law tolerates some uncertainty in fixing the amount of lost
              profits in favor of a start-up venture, this relaxed standard is
              triggered only once causation has been established. See
              Kilpatrick v. Wiley, Rein & Fielding (Kilpatrick II), 37 P.3d
              1130, 1146 (Utah 2001).

  GeoMetWatch, 2018 WL 6240991, at *11 (alterations in original).

        GMW objects to the district court’s heavy reliance on Mahmood. Aplt.’s

  Opening Br. at 45 n.16. Specifically, GMW complains about the district court’s

  use of Mahmood—a case which purportedly “suggest[s] that, if the evidence is

                                          32
Appellate Case: 19-4130    Document: 010110703167        Date Filed: 06/29/2022   Page: 33



  evenly balanced, or weighs against a finding of causation, the court should take

  the matter away from the jury.” Id. GMW contends that the court’s decision “to

  apply Mahmood and weigh the evidence is contrary to state and federal rules of

  civil procedure, and case law on causation.” Id.; cf. id. (noting that Mahmood’s

  purportedly objectionable language is drawn from a 1943 case, which in turn drew

  from a 1917 case, yet “[t]hese cases were decided before the modern rules of civil

  procedure and modern cases . . . confirm[ed] causation is fact intensive”).

        Instead of Mahmood, which it views as too defendant-friendly, GMW offers

  the Utah Court of Appeals’ decision Kilpatrick v. Wiley, Rein & Fielding

  (Kilpatrick I)—a predecessor of the Utah Supreme Court’s Kilpatrick II decision;

  it apparently emphasizes that “[c]ausation is a highly fact-sensitive element of

  any cause of action” that “[g]enerally . . . cannot be resolved as a matter of law.”

  Id. at 45 (quoting Kilpatrick v. Wiley, Rein & Fielding (Kilpatrick I), 909 P.2d

  1283, 1292 (Utah Ct. App. 1996)). Under that case, “only if there is no evidence

  upon which a reasonable jury could infer causation, is summary judgment

  appropriate.” Id. (quoting Kilpatrick I, 909 P.2d at 1292). And it “only takes one

  sworn statement under oath to dispute the averments on the other side of the

  controversy and create an issue of fact.” Id. at 46 (quoting Kilpatrick I, 909 P.2d

  at 1292); see also id. (noting that “circumstantial evidence can . . . defeat

  summary judgment in appropriate circumstances,” and “a plaintiff is not required

  to prove [its] case by direct proof alone” (omission in original) (quoting

                                            33
Appellate Case: 19-4130    Document: 010110703167       Date Filed: 06/29/2022     Page: 34



  Regan-Touhy v. Walgreen Co., 526 F.3d 641, 651 (10th Cir. 2008))). Thus, GMW

  surmises that “Utah litigants do not easily dispose of the element of causation on

  summary judgment.” Id. at 46 (underlining omitted) (quoting Kilpatrick I, 909

  P.2d at 1292). In GMW’s eyes, “causation arguments are for the jury, and

  [cannot] be decided as a matter of law.” Id. at 49.

        This argument is unpersuasive. To start, it seems that GMW, through the

  arguments it presents on this issue, effectively urges us to follow Utah summary

  judgment standards over federal summary judgment standards. Insofar as GMW

  actually does this, we note that federal courts follow federal procedural law,

  which includes our well-established summary judgment standards. See, e.g.,

  Prager v. Campbell Cnty. Mem’l Hosp., 731 F.3d 1046, 1060 (10th Cir. 2013)

  (“In diversity cases, the substantive law of the forum state governs the analysis of

  the underlying claims, including specification of the applicable standards of

  proof, but federal law controls the ultimate, procedural question whether

  judgment as a matter of law is appropriate.” (quoting Haberman v. Hartford Ins.

  Grp., 443 F.3d 1257, 1264 (10th Cir. 2006))); Foster v. Alliedsignal, Inc., 293

  F.3d 1187, 1194–95 (10th Cir. 2002) (“[A] federal court sitting in diversity will

  be guided by federal-law standards governing summary judgment procedure.”).

        Accordingly, the district court in this case was tasked to apply federal

  summary judgment standards in its analysis which, as we have explained above,

  require GMW to present “evidence, including testimony, [that] must be based on

                                           34
Appellate Case: 19-4130    Document: 010110703167        Date Filed: 06/29/2022   Page: 35



  more than mere speculation, conjecture, or surmise” in order to defeat summary

  judgment. Hasan, 935 F.3d at 1098 (emphasis added) (quoting Bones, 366 F.3d

  at 875). Thus, as a preliminary matter, GMW’s argument that the court erred by

  applying defendant-friendly legal standards as to causation in the summary

  judgment context is undermined because federal summary judgment standards

  apply, and GMW—specifically on this issue—largely failed to frame its

  disagreement with the district court’s causation conclusions under federal

  summary judgment standards.

        In any event, GMW fails to demonstrate any ambiguity or conflict in Utah’s

  caselaw as to causation and summary judgment, particularly between Mahmood

  and Kilpatrick I. Of course, the Utah Supreme Court’s decision in Mahmood

  would control to the extent it contradicted the earlier intermediate court’s

  decision in Kilpatrick I. But contrary to GMW’s suggestions that Mahmood is too

  favorable towards movants, Mahmood itself explains, “[u]nder Utah law, a party

  who moves for a directed verdict has the very difficult burden of showing that no

  evidence exists that raises a question of material fact.” 990 P.2d at 937 (quoting

  Alta Health Strategies, Inc. v. CCI Mech. Serv., 930 P.2d 280, 284 (Utah Ct. App.

  1996)). It instructs that “[i]f there is any evidence raising a question of material

  fact, judgment as a matter of law is improper.” Id. (emphasis added). It is thus a

  stretch for GMW to argue that Mahmood wrongly alleviates the burden movants

  shoulder to be awarded summary judgment.

                                            35
Appellate Case: 19-4130   Document: 010110703167       Date Filed: 06/29/2022      Page: 36



        Specifically, we see no conflict with the principles laid out in Mahmood

  when compared to GMW’s preferred caselaw. In particular,

  Kilpatrick I—GMW’s own referenced case—similarly states, “only if there is no

  evidence upon which a reasonable jury could infer causation, is summary

  judgment appropriate.” Kilpatrick I, 909 P.2d at 1292 (emphasis added) (quoting

  Harline v. Barker, 854 P.2d 595, 600 (Utah Ct. App. 1993)). Indeed, Kilpatrick I,

  as clarified by the Utah Supreme Court’s subsequent decision in that case,

  provides no additional assistance to GMW’s cause when we review what it says

  about causation as applied to new or start-up ventures like GMW. While the Utah

  Supreme Court states that new or “start-up” businesses are to be provided some

  leeway in how they prove that they lost a certain amount of profit due to a

  defendant’s actions—despite their “lack [of] an actual record of past

  earnings”—that flexibility was not extended to how such businesses prove

  causation. Kilpatrick II, 37 P.3d at 1146 (emphasis added).

        Turning to the facts of this case, as both Mahmood and Kilpatrick I instruct

  courts to review, GMW proffered “no evidence” to establish its causation

  theories. Kilpatrick I, 909 P.2d at 1292. The district court did not weigh the

  evidence, nor did it disregard any sworn statements that could have created issues

  of fact; the court simply concluded that “there remains a lack of evidence

  suggesting that the cause of the venture’s failure was the conduct of the

  defendants.” GeoMetWatch, 2018 WL 6240991, at *9 (first emphasis added).

                                           36
Appellate Case: 19-4130    Document: 010110703167        Date Filed: 06/29/2022      Page: 37



  Focusing on GMW’s expert testimony, the district court further explained that

  their testimony “is material only if the defendants’ conduct caused [GMW] lost

  profits.” Id. (emphasis added). But the court found that “the evidence supporting

  this conclusion is deficient and requires resort[ing] to speculation and conjecture

  that is inconsistent with observed events and the uncontroverted testimony of

  third parties.” Id. As narrated earlier, the court found that the experts did not

  even directly testify as to causation—with only one of them offering an

  unsubstantiated opinion that arguably implicates the subject.

        Thus, we conclude that the court followed the proper legal standards and

  issued its decision consistent with those standards. See Harding v. Atlas Title Ins.

  Agency, Inc., 285 P.3d 1260, 1263 (Utah Ct. App. 2012) (“‘[P]roximate cause

  issues can be decided as a matter of law’ in two circumstances: ‘(i) when the facts

  are so clear that reasonable persons could not disagree about the underlying facts

  or about the application of a legal standard to the facts, and (ii) when the

  proximate cause of an injury is left to speculation so that the claim fails as a

  matter of law.’” (emphasis added) (quoting Harline v. Barker, 912 P.2d 433, 439

  (Utah 1996))); see also Pioneer Ctrs., 858 F.3d at 1333–34 (“Although causation

  is generally a question of fact for a jury, where ‘the facts are undisputed and

  reasonable minds can draw only one conclusion from them,’ causation is a

  question of law for the court.” (quoting Berg v. United States, 806 F.2d 978, 981

  (10th Cir. 1986))); cf. Goebel v. Salt Lake City S. R.R. Co., 104 P.3d 1185, 1190

                                            37
Appellate Case: 19-4130    Document: 010110703167        Date Filed: 06/29/2022    Page: 38



  (Utah 2004) (“[I]f there is any doubt about whether something was a proximate

  cause of the plaintiff’s injuries, the court must not decide the issue as a matter of

  law.”).

        GMW also argues that the district court “ignored the important distinction

  between inferences and speculation” by “consistently and improperly dr[awing]

  inferences against” GMW when it found that GMW’s “damages scenarios

  required speculation.” Aplt.’s Opening Br. at 47. For support, GMW again turns

  to Utah caselaw which expounds upon the general standards related to summary

  judgment motions and causation evidence. See id. (“In the case of a reasonable

  inference, there is at least a foundation in the evidence upon which the ultimate

  conclusion is based; in the case of speculation, there is no underlying evidence to

  support the conclusion. Thus, so long as there exists sufficient evidence upon

  which a reasonable inference regarding proximate cause may be drawn, summary

  judgment is inappropriate.” (underlining and bolding omitted) (quoting Harding,

  285 P.3d at 1263)).

        In this regard, GMW’s argument that the court conflated inference with

  speculation is unpersuasive. Again placing GMW’s misguided reliance on Utah

  summary judgment standards aside for a moment, we observe that Harding

  explains—and GMW itself notes—“in the case of speculation, there is no

  underlying evidence to support the conclusion.” Harding, 285 P.3d at 1263

  (emphasis added). A more recent decision from the Utah Supreme Court explains

                                            38
Appellate Case: 19-4130   Document: 010110703167       Date Filed: 06/29/2022       Page: 39



  further:

                     In distinguishing between a reasonable inference and
              speculation, an “inference is a deduction as to the existence of a
              fact which human experience teaches us can reasonably and
              logically be drawn from proof of other facts.” Speculation, on
              the other hand, is the “act or practice of theorizing about matters
              over which there is no certain knowledge.” Of course, “there is
              no black line between inference and speculation.” But a
              reasonable inference exists when “there is at least a foundation
              in the evidence upon which the ultimate conclusion is based,”
              while “in the case of speculation, there is no underlying evidence
              to support the conclusion.”

  Heslop v. Bear River Mut. Ins. Co., 390 P.3d 314, 321 (Utah 2017) (citations

  omitted); see also Salt Lake City v. Carrera, 358 P.3d 1067, 1070 (Utah 2015)

  (“In short, the difference between an inference and speculation depends on

  whether the underlying facts support the conclusion. A jury draws a reasonable

  inference if there is an evidentiary foundation to draw and support the conclusion.

  In the case of speculation, however, there is no underlying evidence to support the

  conclusion.”).

        As we have noted above, the district court made its causation determination

  by finding that there was no evidence of causation, not because it disregarded or

  weighed certain evidence in favor of Defendants. Indeed, the heart of the matter

  is the same in both Utah and federal caselaw: A non-moving party may evade

  summary judgment on the issue of causation by pointing to record evidence from

  which a reasonable jury could infer a causal nexus between the movant’s conduct

  and the nonmovant’s injury; but the nonmovant may not evade summary judgment

                                           39
Appellate Case: 19-4130    Document: 010110703167       Date Filed: 06/29/2022     Page: 40



  by speculating about possibilities or hypotheticals that have de minimis to no

  support in the record. See Harding, 285 P.3d at 1263 (“We acknowledge that

  ‘[j]urors may not speculate as to possibilities; they may, however, make

  justifiable inferences from circumstantial evidence to find . . . proximate cause.’”

  (alteration and omission in original) (quoting Lindsay v. Gibbons & Reed, 497

  P.2d 28, 31 (Utah 1972))); cf. Self v. Crum, 439 F.3d 1227, 1236 (10th Cir. 2006)

  (“Inferences supported by conjecture or speculation will not defeat a motion for

  summary judgment.”); Phillips v. Calhoun, 956 F.2d 949, 950 (10th Cir. 1992)

  (“Unsubstantiated allegations carry no probative weight in summary judgment

  proceedings.”). And with that in mind, GMW still fails to identify with any

  specificity what evidence the court disregarded or weighed in favor of

  Defendants. Thus, we conclude that the court did not conflate “speculation” with

  “inference,” making GMW’s contrary assertion unavailing.

                                            2

        GMW next contends that “the trial court made a fundamental mistake by

  ignoring that [GMW’s] damages theory was based upon the value of its lost

  business, not a pure lost profits analysis.” Aplt.’s Opening Br. at 49. We find

  this argument unsupported by our review of the record.

        Simply put, GMW raised no such “lost business value” theory before the

  district court. As a preliminary matter, we note that GMW, in at least one state-

  court filing, has acknowledged that this theory was neither presented to nor

                                           40
Appellate Case: 19-4130     Document: 010110703167        Date Filed: 06/29/2022       Page: 41



  considered by the district court. See Hall Defs.’ Resp. Br. at 57 n.29.

  Specifically, in GMW’s response in opposition to summary judgment on the basis

  of issue preclusion filed in the Third Judicial District of Utah, GMW avers that,

  because it “never presented” to the federal district court in the underlying action

  here its “alternative damages theory based upon loss of business value”—and the

  court never “addressed” that issue—GMW “can and will advance” the theory

  before the state trial court. Hall Defs.’ Addendum to the Resp. Br. at 93 (GMW’s

  Opp. to Defs.’ Mot. for Summ. J. on Issue Preclusion, dated Oct. 25, 2019). Our

  caselaw permits us to take judicial notice of such court filings. See United States

  v. Smalls, 605 F.3d 765, 768 n.2 (10th Cir. 2010) (recognizing a court may take

  judicial notice of docket information from another court); Estate of McMorris v.

  C.I.R., 243 F.3d 1254, 1259 n.8 (10th Cir. 2001) (same). And GMW’s concession

  is clear enough and establishes that it (at the very least) forfeited this theory.

        Even if we set aside GMW’s admission, it is clear that GMW, as we have

  extensively described above, explicitly proffered only two causation theories: a

  lost profits damages theory and an unjust enrichment theory. See Aplt.’s App.,

  Vol. 9, at 1762–63, 1883–84 (GMW explaining its four damages scenarios under

  its lost profits damages and unjust enrichment theories). Nowhere in the record

  could we find any mention of a lost business value theory ever being presented to

  or considered by the district court. This means that all of GMW’s arguments as to

  its lost business value theory are forfeited. See, e.g., Havens v. Colo. Dep’t of

                                             41
Appellate Case: 19-4130    Document: 010110703167        Date Filed: 06/29/2022      Page: 42



  Corr., 897 F.3d 1250, 1259 (10th Cir. 2018) (“We ordinarily deem arguments that

  litigants fail to present before the district court but then subsequently urge on

  appeal to be forfeited.”). And GMW has not invoked the plain-error framework

  and argued that the district court’s alleged error in disregarding its forfeited

  causation theory was plain error. See, e.g., Richison v. Ernest Grp., Inc., 634

  F.3d 1123, 1128 (10th Cir. 2011) (“Unlike waived theories, we will entertain

  forfeited theories on appeal, but we will reverse a district court’s judgment on the

  basis of a forfeited theory only if failing to do so would entrench a plainly

  erroneous result.” (citing United States v. Zubia-Torres, 550 F.3d 1202, 1205

  (10th Cir. 2008))). Accordingly, we conclude that GMW’s lost business value

  theory is effectively waived here. See, e.g., In re Rumsey Land Co., LLC, 944

  F.3d 1259, 1271 (10th Cir. 2019) (“If an appellant does not explain how its

  forfeited arguments survive the plain error standard, it effectively waives those

  arguments on appeal.”); see also Richison, 634 F.3d at 1131 (“[T]he failure to

  argue for plain error and its application on appeal . . . surely marks the end of the

  road for an argument for reversal not first presented to the district court.”).

        GMW nevertheless attempts to persuade us that, contrary to the record, it

  actually did preserve a lost business value damages theory. In trying to

  demonstrate this, it cites the following appendix excerpts: (1) a portion of GMW’s

  Second Supplemental Damages Disclosure, in which GMW “made clear that ‘in

  the simplest terms, the first category of damages is what [GMW] lost, which is

                                            42
Appellate Case: 19-4130    Document: 010110703167       Date Filed: 06/29/2022       Page: 43



  the entire value of its business,’” Aplt.’s Reply Br. at 10 (second alteration in

  original) (quoting Aplt.’s App., Vol. 7, at 1346); (2) several pages of its

  Opposition to the Hall Defendants’ Motion for Summary Judgment, in which

  GMW contended, inter alia, the Hall Defendants “[m]iscomprehend[ed] [GMW’s]

  valuation principles,” “ignore[d] the thrust of [GMW’s] damages theory: but for

  the[ir] conduct . . . [GMW’s] value would be significantly greater,” and GMW’s

  project would have “had value in late 2013 and early 2014 because of the

  project’s vast revenue and profit potential,” id. at 11 (capitalization omitted)

  (quoting Aplt.’s App., Vol. 9, at 1871–72, 1878); and (3) GMW’s “hearing

  handout,” in which GMW apparently incorporated its lost business value theory,

  id. Yet even in GMW’s own descriptions, these references merely allude to a

  “lost business value” theory in only the most generic and underdeveloped

  terms—especially compared to its briefing on its lost profits damages and unjust

  enrichment theories. Providing generic and underdeveloped theories before us in

  written briefing does not preserve such theories and argumentation.

        To preserve an issue for appeal, a party must “alert[] the district court to

  the issue and seek[] a ruling”—“[a] party does not preserve an issue merely by . .

  . presenting [it] to the district court in a ‘vague and ambiguous’ manner,” or “by

  making a ‘fleeting contention’ before the district court.” U.S. Aviation

  Underwriters, Inc. v. Pilatus Bus. Aircraft, Ltd., 582 F.3d 1131, 1142 (10th Cir.

  2009) (first quoting Ecclesiastes 9:10-11-12, Inc. v. LMC Holding Co., 497 F.3d

                                            43
Appellate Case: 19-4130    Document: 010110703167        Date Filed: 06/29/2022      Page: 44



  1135, 1141 (10th Cir. 2007); and then quoting Tele-Commc’ns, Inc. v. Comm’r,

  104 F.3d 1229, 1233–34 (10th Cir. 1997)). And similarly, “[w]e . . . do not

  address ‘arguments raised in the District Court in a perfunctory and

  underdeveloped manner.’” In re Rumsey, 944 F.3d at 1271 (quoting

  Tele-Commc’ns, 104 F.3d at 1233).

        It is thus clear from our caselaw that GMW—even if we give it the benefit

  of the doubt that it did proffer some sort of a general, underdeveloped lost

  business value theory in the district court—has still forfeited the theory by its

  skeletal and inadequate presentation of it, and GMW has effectively waived the

  theory before us by not arguing for plain error. Cf. Lone Star Steel Co. v. United

  Mine Workers of Am., 851 F.2d 1239, 1243 (10th Cir. 1988) (“Ordinarily, a party

  may not lose in the district court on one theory of the case, and then prevail on

  appeal on a different theory.”); Stephens Indus., Inc. v. Haskins & Sells, 438 F.2d

  357, 361 (10th Cir. 1971) (“After thoroughly perusing the amended complaint, the

  pre-trial order, the testimony and exhibits, the jury instructions, and the

  appellants’ main brief, we are satisfied that these expansive arguments were not

  part of the legal theory upon which the case was tried. Hence, they are

  inappropriate for consideration on appeal.”).

        In its Reply Brief, GMW also pursues another argument related to its lost

  business value theory for the first time in this litigation without invoking the

  plain-error doctrine. Specifically, GMW admits in its Reply Brief that Utah

                                            44
Appellate Case: 19-4130    Document: 010110703167        Date Filed: 06/29/2022      Page: 45



  courts have yet to recognize a “lost business value” damages measure and urges

  us to make a prediction—that is, an Erie-guess—that the Utah Supreme Court

  would recognize such a theory. Aplt.’s Reply Br. at 12–15, 53; cf. Pehle v. Farm

  Bureau Life Ins. Co., 397 F.3d 897, 901 (10th Cir. 2005) (explaining that,

  “[b]ecause Wyoming [courts] ha[ve] not directly addressed this issue, [we] must

  make an Erie-guess [pursuant to Erie R.R. Co. v. Tompkins, 304 U.S. 64 (1938)]

  as to how the Wyoming Supreme Court would rule”). However, because GMW

  did not raise this particular argument involving its lost business value theory in

  the district court, nor argue plain error before us, it is effectively waived under

  the principles discussed supra. See In re Rumsey, 944 F.3d at 1271. Moreover, it

  also is waived because of its late-blooming introduction in GMW’s Reply Brief.

  See United States v. Bass, 661 F.3d 1299, 1301 n.1 (10th Cir. 2011) (Ordinarily,

  “[w]e decline to consider arguments raised for the first time in a reply brief.”

  (quoting United States v. Murray, 82 F.3d 361, 363 n.3 (10th Cir. 1996)));

  Anderson v. U.S. Dep’t of Lab., 422 F.3d 1155, 1174 (10th Cir. 2005) (“The

  failure to raise an issue in an opening brief waives that issue.”).

        In sum, we decline to consider on waiver grounds GMW’s arguments

  regarding its purported lost business value theory, including its argument that we

  should predict whether the Utah Supreme Court would endorse this theory.




                                            45
Appellate Case: 19-4130    Document: 010110703167       Date Filed: 06/29/2022     Page: 46



                                            3

        Next, GMW broadly—and vaguely—avers that the district court “rejected

  [GMW’s] damage scenarios, but ignored evidence, improperly weighed evidence

  and drew inferences against [GMW].” Aplt.’s Opening Br. at 51. On that point,

  GMW focuses on its so-called “Scenario 3a,” arguing that, “because the trial

  court literally missed Scenario 3a in its analysis, reversal is proper on this basis

  alone.” Id. at 51–52. With respect to “Scenario 3a,” GMW explains that it could

  have obtained support from an unknown third-party and would have retained an

  unknown alternative to AsiaSat to guarantee an EXIM Bank loan. Id. at 53–54.

        This argument, too, is unpersuasive. To start, strictly speaking, there was

  no “Scenario 3a” presented before the district court. Id. at 51–52; cf. Hall Defs.’

  Resp. Br. at 47; GeoMetWatch, 2018 WL 6240991, at *15. GMW presented a

  “Scenario 3,” and, as outlined earlier, that scenario, as GMW presented it,

  provides that but for Defendants’ illicit conduct:

               The Instrument [would have been] built by [the American
               Manufacturer,] AsiaSat’s payload hosting services [would have
               been] replaced by a different commercial satellite operator . . .
               and new equity and debt [would have been] obtained from the
               marketplace, including possibly through EXIM project financing
               . . . or through another export credit agency [ ].

  Aplt.’s App., Vol. 9, at 1762.

        The district court was unpersuaded, finding that, aside from GMW’s

  “unsupported expert opinion” from Jozsef Szamosfalvi—GMW’s former CFO


                                            46
Appellate Case: 19-4130   Document: 010110703167      Date Filed: 06/29/2022      Page: 47



  who based his opinion on his personal interactions with EXIM Bank—“there is no

  evidence from which a reasonable juror could conclude that [GMW] could have

  obtained project financing from the EXIM Bank.” GeoMetWatch, 2018 WL

  6240991, at *15. So, for purposes of GMW’s specific argument now before us,

  the court did in fact consider—through its disposition of Scenario 3—in

  substance, what GMW is now calling “Scenario 3a.”

        GMW nevertheless argues that the district court, in its reasoning, merely

  disposed of “Scenario 3b” which apparently was only about project financing, and

  not the scenario in which GMW could obtain “equity.” Aplt.’s Opening Br. at 53.

  It avers that the court “literally failed” to address whether GMW could have

  obtained an “equity investor.” Id.

        That assertion is misleading. GMW’s own description of Scenario 3 stated

  that “new equity and debt are obtained from the marketplace, including possibly

  through EXIM project financing.” Aplt.’s App., Vol. 9, at 1762 (emphases

  added). That phrase indicates that the term “project financing” is a more concrete

  example of how “new equity and debt” could support GMW. Particularly, the

  placement of the comma just right after the word “marketplace” indicates that

  “EXIM project financing” is an example of how GMW may “obtain” “new equity

  and debt” “from the marketplace.” See Antonin Scalia & Bryan Garner, R EADING

  L AW : T HE I NTERPRETATION OF L EGAL T EXTS 161 (1st ed. 2012) (stating that

  “[p]unctuation is a permissible indicator of meaning” and “[p]unctuation in a

                                          47
Appellate Case: 19-4130     Document: 010110703167      Date Filed: 06/29/2022    Page: 48



  legal text . . . will often determine whether a modifying phrase or clause applies

  to all that preceded it or only to a part”). 14 By finding that GMW failed to

  provide evidence as to Scenario 3 generally, and as to project financing

  specifically, the district court was, in effect, holding that GMW did not provide

  evidence supporting its contention that it could have acquired “new equity and

  debt.”

           As the Hall Defendants explain, “GMW referred to its third damages theory

  only in the singular,” and the court “analyzed all [of] GMW’s damages scenarios

  the way GMW presented them.” Hall Defs.’ Resp. Br. at 46 (emphases added).

  Accordingly, even if GMW did mean to differentiate “debt” from “equity” for

  purposes of its damages scenarios, it now cannot fault the district court for

  following how GMW itself presented the scenarios—that is, by grouping “equity

  and debt” in only one scenario, that is, “Scenario 3.” Cf. United States v.

  Edward J., 224 F.3d 1216, 1222 (10th Cir. 2000) (noting in the context of

  criminal trials and proceedings that “[t]he invited error doctrine prevents a party

  from inducing action by a court and later seeking reversal on the ground that the

  requested action was error” (quoting United States v. Johnson, 183 F.3d 1175,


           14
                Indeed, in order for GMW’s reading to be correct, the relevant
  phrase, among other possible ways, should have been written as: “AsiaSat’s
  payload hosting services are replaced by a different commercial satellite operator
  . . . and new equity, and new debt including possibly EXIM project financing, are
  obtained from the marketplace . . . .” But the sentence was not written in that
  manner.

                                           48
Appellate Case: 19-4130    Document: 010110703167       Date Filed: 06/29/2022     Page: 49



  1178 n. 2 (10th Cir.1999))); cf. also Ruiz v. Wing, 991 F.3d 1130, 1140 n.7

  (11th Cir. 2021) (applying invited error doctrine in a civil case); Wharton v.

  Furrer, 620 F. App’x 546, 548 (7th Cir. 2015) (unpublished) (“We have applied

  the invited error doctrine in both civil and criminal cases.” (citing Naeem v.

  McKesson Drug Co., 444 F.3d 593, 609 (7th Cir. 2006); United States v.

  Muskovsky, 863 F.2d 1319, 1329 (7th Cir. 1988))).

        At bottom, the district court did provide its conclusions on GMW’s

  Scenario 3—i.e., that GMW could have acquired financing to secure its venture,

  which included the claim that GMW could have possibly obtained an equity

  investor. And the court found that such a scenario was unfounded, stating that

  “the expert opinions simply ‘assume’ that [GMW] would have been able to secure

  financing for its venture despite its inability to do so before the Hall Defendants

  arrived on the scene.” GeoMetWatch, 2018 WL 6240991, at *8. We agree with

  the district court that “this assumption and others like it rely on nothing more than

  mere speculation and conjecture that is, in critical respects, directly at odds with

  the observed conditions faced by [GMW] before the Hall Defendants entered the

  picture.” Id. Thus, there simply is no reason to believe that the district court

  somehow managed to ignore or overlook an ostensible “Scenario 3a.”

  Accordingly, we conclude that GMW’s contrary assertion is unavailing.

        GMW additionally claims that there was “abundant evidence” supporting

  its theory that GMW could have secured “new equity and debt” but for the Hall

                                           49
Appellate Case: 19-4130    Document: 010110703167       Date Filed: 06/29/2022     Page: 50



  Defendants’ actions. Aplt.’s Opening Br. at 55. GMW writes that, “[p]rior to the

  theft of its trade secrets and destruction of its business by Defendants, [GMW]

  had spent years and raised and invested approximately $6 million to develop trade

  secrets and confidential information, such that its project was poised for success,

  summarized in the opposition to the summary judgment motion, and demonstrated

  by thousands of pages of evidence.” Id. at 55–57. Supposedly, these “thousands

  of pages” “demonstrated [that GMW] was positioned for success.” Id. at 57.

        But these “thousands of pages”—which likewise “inundat[ed] the district

  court,” see Hall Defs.’ Resp. Br. at 54—do not help GMW’s appeal. Nowhere in

  GMW’s Opening Brief does it actually explain where, why, and how these records

  serve as evidence in support of causation. We have a “preference for

  affirmance,” Richison, 634 F.3d at 1130, and GMW’s general and vague

  assertions and citations to its thousands of pages of documents do not help it to

  meaningfully challenge the district court’s grant of summary judgment for

  Defendants—that is, to show that Defendants’ actions are to blame for its failure

  to move forward with AsiaSat. See, e.g., Garrett v. Selby Connor Maddux &

  Janer, 425 F.3d 836, 840 (10th Cir. 2005) (“Plaintiff’s briefs are wholly

  inadequate to preserve issues for review. . . . [T]he court cannot take on the

  responsibility of serving as the litigant’s attorney in constructing arguments and

  searching the record.” (citations omitted)); Reedy v. Werholtz, 660 F.3d 1270,

  1274 (10th Cir. 2011) (“Nowhere do Plaintiffs state the standards applicable to

                                           50
Appellate Case: 19-4130    Document: 010110703167       Date Filed: 06/29/2022     Page: 51



  the grant of injunctive relief and explain why the facts and the law support that

  remedy in this case. Issues not adequately briefed will not be considered on

  appeal.”).

        As the Hall Defendants appropriately state, “GMW’s mountain of paper

  does not obscure GMW’s failure to satisfy conditions of the Cooperation

  Agreement or terms of GMW’s agreements with other contingent partners.” Hall

  Defs.’ Resp. Br. at 54. And we agree with the Hall Defendants that this

  voluminous record “does not support GMW’s claim that [they] caused GMW’s

  business failure.” Id. (emphasis omitted). In any event, that GMW was

  “positioned for success” does not answer whether Defendants’ actions

  undermined its ability to follow the provisions of the Cooperation Agreement with

  AsiaSat—that is, to provide either a backstop or a Convertible Note. Aplt.’s

  Opening Br. at 58. Thus, we reject GMW’s argument here.

        Still challenging the district court’s disposition of Scenario 3, GMW

  changes tack and homes in on the testimony of two of its experts. GMW contends

  that “expert evidence” from Matthew O’Connell and Mark Piegza was sufficient

  to support Scenario 3. Aplt.’s Opening Br. at 58. The two experts, according to

  GMW, testified that it “had accumulated significant assets, including trade

  secrets, and had accomplished [numerous] significant milestones.” Id. at 59. For

  example, Mr. O’Connell purportedly explained that these milestones indicated

  that “[t]he enterprise was sufficiently advanced[,] that it had earmarks for a

                                            51
Appellate Case: 19-4130    Document: 010110703167       Date Filed: 06/29/2022     Page: 52



  successful project and therefore could be expected to obtain equity and/or debt

  financing.” Id. at 61 (underlining omitted) (quoting Aplt.’s App., Vol. 10, at

  2163 (Expert Report of Matthew O’Connell, dated Sept. 22, 2017)).

        Those expert opinions, however, still do not speak to whether Defendants’

  conduct was the cause of GMW’s damages. More precisely as to Scenario 3, they

  do not address whether Defendants caused GMW’s failure to obtain new equity

  and debt. As we noted earlier, both experts explained that they were not

  testifying as to causation. Mr. Piegza testified that causation was outside of the

  scope of his opinion, answering affirmatively when asked whether he would

  “admit, though, that there’s no discussion in your report of the actions of the

  [D]efendants in this case,” and that those actions were “outside the scope of your

  opinions.” Aplt.’s App., Vol. 22, at 5364–66 (Mark Piegza Dep. Tr., dated

  Mar. 8, 2018).

        Mr. O’Connell likewise noted he did not have an opinion “regarding why”

  (1) “AsiaSat allowed the [C]ooperation [A]greement to expire”; (2) “AsiaSat

  ultimately terminated” that agreement; (3) “EXIM Bank never approved a loan for

  purposes of funding the hyperspectral sensor”; and (4) “AWSF terminated the

  [STORM 001] contract.” Id. at 5369 (Matthew O’Connell Dep. Tr., dated Mar. 9,

  2018). He also testified that he was “certainly not in the best position to explain

  why [AsiaSat] terminated [the Cooperation Agreement].” Id. at 5370. As we



                                           52
Appellate Case: 19-4130    Document: 010110703167        Date Filed: 06/29/2022      Page: 53


  narrated above, the district court itself noted that the experts did not address

  causation. See GeoMetWatch, 2018 WL 6240991, at *9 n.11.

        Thus, in our view, Mr. Piegza and Mr. O’Connell’s opinions are entirely

  irrelevant to the question in this appeal: whether the court erred in finding that

  GMW failed to provide evidence that Defendants caused GMW’s purported

  damages—i.e., that Defendants are to blame for GMW’s failure to abide by the

  Cooperation Agreement it signed with AsiaSat. 15

        15
                In passing, GMW also states in a footnote the district court erred in
  excluding Mr. O’Connell’s “first-mover advantage” opinion. Specifically, GMW
  states that the court erred because “where an expert is qualified and there is
  evidence (or even an appropriate assumption) to support an opinion, the trial court
  should not weigh the expert evidence.” Aplt.’s Opening Br. at 62–63 n.22.
  GMW includes a few citations to cases but nothing else in terms of explanation,
  discussion, or analysis.

               Similarly, GMW subsequently states in its arguments surrounding
  Scenario 2 that the district court “incorrectly dismissed [GMW’s] expert opinions
  that [GMW] could have found an alternative lender to EXIM as ‘ipse dixit.’” Id.
  at 87. As support, GMW merely provides two additional statements:

               For an expert’s opinions to be ipse dixit, they must be so
               removed from the data as to create an impermissible analytical
               gap, i.e. “the conclusion simply does not follow from the data.”
               The opinions about [GMW’s] ability to obtain a substitute lender
               were based upon the same factors that made the [GMW] project
               ready-for-approval by EXIM from a technical and revenue
               perspective, and the trial court’s dismissive attitude is contrary
               to the evidence.

  Id. (quoting Bitler v. A.O. Smith Corp., 400 F.3d 1227, 1233 (10th Cir. 2005)).
  Nowhere in the Opening Brief does GMW mention or discuss any Federal Rule of
  Evidence, or even the standard of review that we should utilize in analyzing these
  short, conclusory arguments. As we mentioned above, even in addressing
                                                                       (continued...)

                                            53
Appellate Case: 19-4130   Document: 010110703167       Date Filed: 06/29/2022   Page: 54


        GMW further argues that, “[a]lthough also not addressed by the trial court,

  Defendants themselves validated the value of [GMW’s] project, creating issues of

  fact as to its value and causation.” Aplt.’s Opening Br. at 65. In support of this

  assertion, GMW alleges that “Defendants’ first endorsement of [GMW’s] business

  plan and revenue models came from the years of work by USURF and

  AWSF[—]who entered into agreements with [GMW], invested time and money

  with [GMW], and supported [GMW] in multiple ways.” Id. Then, “Defendants

  next endorsed [GMW’s] business plan and revenue models by stealing and

  misusing them to create competing business.” Id. at 66.

        Moreover, GMW asserts that “[e]verything Tempus had was derived from

  [GMW’s] information, and Tempus would not have existed but for the theft.” Id.

  As further evidence, GMW refers to Mr. “Hall’s own emails reflect[ing] his

  concern [GMW] would succeed—with or without—AsiaSat—leading him to write

  that he ‘need[ed] to put the last nail in [GMW’s] coffin’ because he couldn’t

  ‘leave them thinking they are still in the game,’ that he had a plan to make sure

  ‘the competition will be devastated’ (to which a [Utah State University] employee


        15
           (...continued)
  contentions of a pro se litigant, “the court cannot take on the responsibility of
  serving as the litigant’s attorney in constructing arguments and searching the
  record.” Garrett, 425 F.3d at 840. We perforce will not do so here, given that
  GMW is represented by counsel. Thus, we find these arguments “insufficiently
  raised” and deem them waived. Becker v. Kroll, 494 F.3d 904, 913 n.6 (10th Cir.
  2007); see also Kitchen v. Herbert, 755 F.3d 1193, 1213 n.6 (10th Cir. 2014) (an
  issue is waived when raised “in a footnote and in conclusory fashion”).

                                           54
Appellate Case: 19-4130    Document: 010110703167        Date Filed: 06/29/2022     Page: 55


  responded ‘that is a perfect plan of attack’), and that his plans included that

  ‘GMW burns in hell.’” Aplt.’s Opening Br. at 67 (underlining omitted) (quoting

  Aplt.’s App., Vol. 9, at 1867–68).

        We reiterate, however, that we do not see how we can infer a link between

  Defendants’ actions and GMW’s damages even if we do acknowledge that Mr.

  Hall’s emails were inflammatory and that Defendants did see some value in

  partnering with GMW. As the Hall Defendants succinctly state, “these

  unflattering (even inflammatory) materials and actions are irrelevant” because

  “GMW fails to provide evidence connecting them to GMW’s alleged lost profits.”

  Hall Defs.’ Resp. Br. at 55–56. What is missing here, and indeed throughout this

  appeal, is the connection between Defendants’ alleged bad acts and GMW’s failed

  venture.

        GMW, effectively, “had to, but did not, proffer admissible evidence

  establishing that GMW’s prospective venture partners . . . were actually

  motivated to abandon GMW” due to Defendants’ illicit conduct. Id. at 56. In the

  end, despite Mr. Hall’s negative emails and the creation of Tempus, there is still

  no causal link between those actions and GMW’s failure to abide by the

  Cooperation Agreement it entered into with AsiaSat. Cf. Canyon Country Store v.

  Bracey, 781 P.2d 414, 419 (Utah 1989) (affirming jury award of lost profits to the

  plaintiff’s grocery business because, among other things, it provided evidence

  convincing the jury that, “had the insurers paid the claim promptly, Canyon

                                            55
Appellate Case: 19-4130    Document: 010110703167       Date Filed: 06/29/2022    Page: 56


  Country would have been able to continue and conduct business profitably”);

  Warnick, 664 P.2d at 1165 (finding that a causal nexus existed between a

  company’s lost profits and a manufacturer’s failure to timely supply silos

  because, “[d]espite repeated follow-up contacts by [the company], the final

  shipment of parts for the silos was not received until almost a year after it was

  promised”; “[o]nce the parts were received and modified, the plant quickly

  became operational, earning its first profits within a month”; and [an owner of the

  company] testified that operations could have commenced 8 months sooner if the

  parts had been sent earlier”); cf. also Atkin Wright & Miles v. Mountain States

  Tel. & Tel. Co., 709 P.2d 330, 336 (Utah 1985) (holding that plaintiff law firm

  failed to establish that its reduction in gross income was caused by the negligent

  operation of the intercept by a defendant telephone company because, among

  other things, merely showing that the law firm’s quarterly gross revenues

  decreased for a three month period when the negligent operation happened “does

  not establish that it was the occasionally malfunctioning intercept which caused

  the reduced revenues” and such an inference would only be “speculative,”

  especially in light of the fact that the “incomes of law firms generally fluctuate

  from year to year and throughout the months of each year”).

        Thus, we find its contention that we can reasonably infer causation—that is,

  the connection between Defendants and GMW’s failed venture and lost

  profits—to be unavailing.

                                            56
Appellate Case: 19-4130    Document: 010110703167      Date Filed: 06/29/2022     Page: 57


                                           4

        We now move on to GMW’s arguments regarding Scenario 1 of its lost

  profits damages theory. Recall that, under Scenario 1, GMW claims that “[t]he

  Instrument [would have been] built by [AWSF], AsiaSat [ ], [would have]

  provide[d] an equity investment and project support as reflected in the

  Cooperation Agreement, and the [EXIM Bank] [would have] provide[d] financing

  based upon AsiaSat’s pledge of its balance sheet, which AsiaSat conditioned upon

  an acceptable backstop to mitigate the financial risk associated with the

  Instrument[,]” but for Defendants’ illicit conduct. Aplt.’s App., Vol. 9, at 1762.

        To start, GMW again asserts that the district court “improperly weighed

  evidence, ignored evidence, and misapplied law” when it determined that AsiaSat

  would likely not have waived the backstop requirement and GMW would likely

  not have provided the Convertible Note. Aplt.’s Opening Br. at 68–69. But

  GMW proffers nothing—no facts, no caselaw, and no citations to the record—to

  counter the court’s conclusions.

        GMW’s failure to support its Scenario 1 assertions was initially observed

  by the district court:

               [GMW] does not even address whether it would have been able
               to provide a convertible note to AsiaSat. Thus, even assuming
               that AsiaSat were willing to waive the backstop requirement (it
               was not), there is no evidence that [GMW] was able to provide
               AsiaSat with a convertible note, and therefore AsiaSat would not
               have triggered the loan process.


                                               57
Appellate Case: 19-4130    Document: 010110703167        Date Filed: 06/29/2022    Page: 58


  GeoMetWatch, 2018 WL 6240991, at *12 (footnote omitted). Now on appeal,

  GMW has not contested that finding aside from its ineffective, bald assertion

  quoted supra. Thus, we find that GMW’s argument is waived because it is

  inadequately briefed. See Becker v. Kroll, 494 F.3d 904, 913 n.6 (10th Cir. 2007)

  (“An issue or argument insufficiently raised in the opening brief is deemed

  waived.”); Bronson v. Swensen, 500 F.3d 1099, 1104 (10th Cir. 2007) (“[W]e

  routinely have declined to consider arguments that are not raised, or are

  inadequately presented, in an appellant’s opening brief.”); see also Nixon v. City

  & Cnty. of Denver, 784 F.3d 1364, 1366 (10th Cir. 2015) (noting that “[t]he first

  task of an appellant is to explain to us why the district court’s decision was

  wrong”).

        In any event, we nevertheless conclude that GMW’s claims related to

  Scenario 1 are unfounded in the record, since there is actual evidence of GMW’s

  reluctance to even provide the Convertible Note in the first place. Specifically,

  GMW previously stated in internal documents that issuing the Convertible Note

  with a conversion price as prescribed by AsiaSat would make investing in GMW

  “very unattractive for investors to buy in to the level of dilution that [t]his [N]ote

  represents, and it will be tough to justify any particular valuation.” Aplt.’s App.,

  Vol. 46, at 10804 (GMW’s Convertible Note Issues List, dated Aug. 16, 2013).

  Mr. Crain—one of GMW’s co-founders—similarly testified that he thought

  AsiaSat was taking a “very strong position” in negotiations to see if they could

                                             58
Appellate Case: 19-4130    Document: 010110703167        Date Filed: 06/29/2022    Page: 59


  “move” GMW’s position, especially because the Convertible Note, and other

  conditions, “are onerous conditions [GMW] likely can never satisfy.” Id. at

  10817–18 (David Crain Dep. Tr., dated Dec. 7, 2016) (emphasis added).

        And Mr. Crain further testified that GMW “had counsel advice” that GMW

  could not accept the Convertible Note requirement—evincing that GMW was

  willing to let its deal with AsiaSat lapse. Id. at 10818. Thus, in light of the lack

  of evidence supporting GMW’s conclusion that AsiaSat would have waived the

  backstop or Convertible Note requirements, along with evidence that establishes

  that GMW was reluctant, at the very least, to issue a Convertible Note, we hold

  that the district court did not improperly weigh or ignore the evidence when it

  ruled in favor of Defendants.

        GMW also argues that we should infer that AsiaSat would have waived the

  requisite conditions precedent in the Cooperation Agreement because, as even the

  district court noted, “‘there [was] a slim possibility AsiaSat would have been

  willing to waive both [the] requirements’ of a backstop and the convertible note.”

  Aplt.’s Opening Br. at 69 (quoting GeoMetWatch, 2018 WL 6240991, at *13).

  Reading that statement, GMW thinks that the court “[c]onceded” that there was

  evidence bolstering GMW’s position. Id. (emphasis omitted). GMW explains

  that if the record reflects “even the possibility” of a factual dispute, then summary

  judgment must be denied. Id. (emphasis omitted) (citing Cox v. CSX Intermodal,

  Inc., 732 So. 2d 1092, 1095 (Fla. Dist. Ct. App. 1999); Nay v. Gen. Motors Corp.,

                                            59
Appellate Case: 19-4130    Document: 010110703167      Date Filed: 06/29/2022       Page: 60


  GMC Truck Div., 850 P.2d 1260, 1264 (Utah 1993); C.S. Hammond & Co. v. Int’l

  Coll. Globe Inc., 146 F. Supp. 514, 516 (S.D.N.Y. 1956)).

        But GMW’s assertions misread both the district court’s explanation and its

  own cited caselaw. The court accompanied its “slim-possibility” statement with a

  footnote stating that:

               [A]ny causation theory that asserts, without evidence, that a
               counterparty might have abided [GMW’s] breach, cannot be
               sustained. If any party could come to court in a contract case and
               successfully assert counterfactual scenarios involving the
               benevolence of counterparties in excusing non-performance, the
               law of contracts would be turned on its head.

  GeoMetWatch, 2018 WL 6240991, at *13 n.16 (emphasis added).

        Thus, the court qualified that there was indeed no evidence to sustain

  GMW’s central thesis for causation in this case. That there was a “slim

  possibility” that AsiaSat was willing waive the provisions of the Cooperation

  Agreement was not based on any piece of evidence or fact. The court was thus

  correct in disregarding whatever “slim possibility” was present because such a

  “slim possibility” amount to unsubstantiated speculation, which must not be

  considered in summary judgment proceedings. See, e.g., Hasan, 935 F.3d at 1098

  (“Unsubstantiated allegations carry no probative weight in summary judgment

  proceedings.” (quoting Bones, 366 F.3d at 875)); Genzer, 934 F.3d at 1160

  (noting that a nonmovant cannot “defeat summary judgment by relying on




                                           60
Appellate Case: 19-4130    Document: 010110703167       Date Filed: 06/29/2022       Page: 61


  ‘ignorance of the facts, on speculation, or on suspicion’” (quoting Conaway,

  853 F.2d at 794)).

        Likewise, turning to GMW’s caselaw—even putting aside the fact that it

  does not bind us—it appears to be quite consistent with our federal summary

  judgment standards enunciated above. In particular, this caselaw seems to

  indicate that the kind of “possibility” of a factual dispute that would permit a

  party to survive summary judgment only would be one that is grounded in

  evidence. See Cox, 732 So. 2d at 1095 (“If the record reflects even the possibility

  of a material issue of fact, or if different inferences can be drawn reasonably from

  the facts, that doubt must be resolved against the moving party and summary

  judgment must be denied.” (emphases added)); Nay, 850 P.2d at 1264 (“We refuse

  to prevent [causation] issues from going to the jury when, as here, there is any

  evidence upon which a reasonable jury could infer causation.” (emphases

  added)); Hammond, 146 F. Supp. at 516 (“It has been clearly established that

  where there is any possibility that an issue of fact is presented, the opposing party

  should have the opportunity to cross examine movant’s witnesses and the trier of

  the facts should have the opportunity to evaluate their credibility by observing

  their demeanor while they testify.” (emphasis added)). Thus, the three cases

  GMW cites are of no assistance to its arguments as to this issue.

        In this case, as the district court observed, GMW’s assertions about

  Defendants’ bad acts and how they caused the failure of its venture with AsiaSat

                                            61
Appellate Case: 19-4130    Document: 010110703167        Date Filed: 06/29/2022    Page: 62


  are not grounded in any fact or evidence in the record. Given our standards of

  review, that is fatal to GMW’s cause. As the First Circuit aptly observed, “[t]he

  test for summary judgment is steeped in reality,” meaning that, “[a]lthough the

  remedy must be withheld if material facts are authentically disputed, there is a

  burden of production: the party opposing the motion ‘must set forth specific facts

  showing that there is a genuine issue for trial.’” Medina-Munoz v. R.J. Reynolds

  Tobacco Co., 896 F.2d 5, 8 (1st Cir. 1990) (quoting F ED . R. C IV . P. 56(e))

  abrogated on other grounds by St. Mary’s Honor Ctr. v. Hicks, 509 U.S. 502

  (1993). And “[e]ven in cases where elusive concepts . . . are at issue, summary

  judgment may be appropriate if the nonmoving party rests merely upon

  conclusory allegations, improbable defenses, and unsupported speculation.” Id.

  Thus, with these principles in mind, we do not think that the district court

  acknowledged or admitted that there was evidence supporting GMW’s averment

  that there exists a “slim possibility” that AsiaSat would have waived the

  Cooperation Agreement’s requirements. Accordingly, we find GMW’s argument

  unavailing.

        GMW next asserts that AsiaSat and AWSF abandoned GMW only after Mr.

  Hall used GMW’s confidential information to provide them with better business

  offers. See Aplt.’s Opening Br. at 70. Essentially rehashing its arguments related

  to Scenario 3, GMW again focuses on Mr. Hall’s November 3, 2013, email as the

  turning point of GMW’s partnership with AsiaSat. Prior to that email, argues

                                            62
Appellate Case: 19-4130   Document: 010110703167       Date Filed: 06/29/2022     Page: 63



  GMW, “AsiaSat was enthusiastic about getting the Convertible Note signed and

  moving forward with the project.” Id. at 71. GMW cites an October 15, 2013,

  email AsiaSat wrote to GMW that apparently shows this positivity and promise.

  Id. But, “after gaining access to [GMW]’s confidential information,” Mr. Hall in

  early November 2013 developed a so-called “Replace and Destroy Plan” to take

  AsiaSat—and the venture—away from GMW. Id.

        Again, GMW’s reliance on these Hall emails is unavailing. There is still

  no link between GMW’s lost profits and Mr. Hall’s November 3, 2013, email.

  Specifically, even if we assume AsiaSat was still enthusiastic about the deal in

  October 2013, that same email shows that AsiaSat would still not have waived the

  backstop or the Convertible Note requirement—or even been more flexible with

  the requirements. As AsiaSat stated:

               Following the very positive and promising meetings last week
               . . . we would like to move to conclude the Convertible Note
               agreement and the outstanding CPs [i.e., “conditions precedent”]
               so as to be able to move forward with both the Exim process and
               initial direct funding at the earliest possible moment.

  Aplt.’s App., Vol. 45, at 10730 (GMW’s Mot. for Consideration of Supplemental

  Material in Resp. to the Hall Defs.’ Summ. J. Mot., dated Aug. 31, 2018)

  (emphasis added).

        Further undercutting any speculation that Mr. Hall’s emails were to blame

  for AsiaSat cutting its ties with GMW, AsiaSat’s Mr. Wade testified that the two

  reasons AsiaSat did not continue with GMW were “because we had[] n[o]t

                                           63
Appellate Case: 19-4130   Document: 010110703167      Date Filed: 06/29/2022   Page: 64



  received the guarantees,” and “because we were facing a deadline.” Aplt.’s App.,

  Vol. 7, at 1489 (William Wade Dep. Tr., dated Jan. 18, 2017). Nowhere in

  GMW’s thousand-page record does AsiaSat state that it was actually Mr. Hall or

  any of the other Defendants that influenced its decision to cut GMW loose.

        Moreover, recall that GMW’s inability to perform and satisfy the

  Cooperation Agreement’s conditions was the influential key to AsiaSat taking

  affirmative steps to delay and halt the loan approval process in July 2013—almost

  “two months before” Mr. Hall was introduced to GMW. GeoMetWatch, 2018 WL

  6240991, at *13. Mr. Crain himself testified that, if AsiaSat was not willing to

  waive the Convertible Note requirement, they were willing to let the AsiaSat deal

  lapse and thought that GMW “got other opportunities” if they “can’t close this

  [C]onvertible [N]ote.” Aplt.’s App., Vol. 46, at 10818. Thus, while GMW could

  very well argue that AsiaSat was still enthusiastic about the deal in October 2013,

  there is no evidence showing that it was willing to waive the Cooperation

  Agreement’s conditions in order for the venture to move forward.

        Indeed, it is clear from AsiaSat’s own words and actions, along with

  GMW’s stated preference to let the deal lapse if AsiaSat stood firmly behind the

  conditions precedent, that the parties were not willing to waive (on AsiaSat’s

  part) or accomplish (on GMW’s part) any of the conditions—effectively

  “contradicting” GMW’s bald speculations that AsiaSat would have waived the

  conditions or that GMW would have satisfied them but for Defendants’ bad acts.

                                          64
Appellate Case: 19-4130   Document: 010110703167       Date Filed: 06/29/2022      Page: 65



  Rapid Transit Lines, Inc. v. Wichita Devs., Inc., 435 F.2d 850, 852 (10th Cir.

  1970) (affirming summary judgment on damages allegedly suffered from an

  eviction because nonmovant stated before the district court that it had no evidence

  to contradict movants’ evidence supporting their motion for summary judgment).

        As well, GMW makes much of XTec, Inc. v. Hembree Consulting Servs.,

  Inc., 183 F. Supp. 3d 1245 (S.D. Fla. 2016), a case that purportedly bolsters

  GMW’s central argument in this appeal: that we can reasonably infer that it was

  Defendants’ bad actions that caused the collapse of GMW’s venture with AsiaSat.

  In that case, a plaintiff software company, XTec, claimed that the defendants

  caused it damage by interfering with XTec’s deal with its customer, the U.S.

  Navy. Id. at 1251. For the purposes of this appeal, GMW submits that, in XTec,

  a jury rejected the defendants’ argument that it was XTec’s fault that the Navy

  stopped doing business with them. Aplt.’s Opening Br. at 74–75. The defendants

  in XTec argued that the Navy would not have continued its business with XTec

  unless it satisfied a certain condition, which XTec refused to do. 183 F. Supp. 3d

  at 1261. The jury nevertheless inferred that it was the defendants’ “self-serving

  tactics” that “pushed X[T]ec out of its relationship with the Navy.” Id. at 1261

  n.6. GMW latches on to that point and argues that Defendants here acted

  similarly to those in XTec. Aplt.’s Opening Br. at 74–75.

        GMW, however, forgets to tell us that the condition XTec refused to satisfy

  was a newly added, non-contractual condition that the Navy attempted to add

                                           65
Appellate Case: 19-4130      Document: 010110703167    Date Filed: 06/29/2022    Page: 66



  subsequent to the original agreement it had with XTec. See XTec, 183 F. Supp.

  3d at 1260. That is remarkably different from the instant action, where GMW

  spent months unable to fulfill its original contractual obligations—conditions that

  the parties entered into before Mr. Hall or the Hall Defendants even came into the

  picture. Unlike the Navy, AsiaSat did not impose anything new on GMW after

  talking with Mr. Hall or any of the other Defendants. AsiaSat simply moved on

  after GMW failed to satisfy its duties under the Cooperation Agreement. Thus,

  we find that the holding and analysis in XTec does not help us see things GMW’s

  way.

         GMW then stages another similar attack on the district court’s allegedly

  improper inferences on whether AsiaSat could have waived or reduced the

  backstop requirement. Aplt.’s Opening Br. at 76. This time, according to GMW,

  AsiaSat in yet another email actually notified Mr. Hall that, “under certain

  circumstances, ‘the [backstop] guarantee could be reduced and ultimately

  removed before any risk attaches.’” Id. (alteration in original) (underlining and

  bolding omitted) (quoting GeoMetWatch, 2018 WL 6240991, at *12). With that

  piece of evidence, GMW argues that “[t]his single email creates an issue of fact

  about AsiaSat’s willingness to waive the backstop.” Id. As GMW reasons, the

  email is thus evidence that AsiaSat was indeed willing to waive one of the

  Cooperation Agreement’s conditions, and could have waived it for GMW but for

  Mr. Hall’s interference.

                                           66
Appellate Case: 19-4130   Document: 010110703167        Date Filed: 06/29/2022    Page: 67



        GMW fails to persuade us. As the district court noted, GMW’s argument

  as to this email is wildly taken out of context. Mr. Hall on November 4,

  2013—just a day after the November 3, 2013, email in which he goes against

  GMW and invites AsiaSat to do business with him—asked Mr. Wade at AsiaSat if

  it is “appropriate and possible for me to work directly with [EXIM] Bank.”

  Aplt.’s App., Vol. 15, at 3636 (Email from Alan Hall to William Wade, AsiaSat,

  dated Nov. 4, 2013). If so, Mr. Hall represented that he “would assume the

  obligations.” Id. The full response from AsiaSat was:

               If you are willing to explore the loan obligation[,] we can
               certainly work with you to come up with a workable solution that
               will kick start the project. I think once we confirm a number of
               commitments, the guarantee could be reduced and ultimately
               removed before any risk attaches.

  Id. (emphases added) (Email from William Wade, AsiaSat, to Alan Hall, dated

  Nov. 4, 2013).

        In light of AsiaSat’s response, it is clear that a reduction or removal of the

  backstop was something AsiaSat was prepared to consider in certain

  circumstances, if other conditions were met—including the assumption by another

  of debt obligations. However, GMW did not make any offer to AsiaSat like Mr.

  Hall’s to assume debt obligations. Indeed, in October 2013, AsiaSat was still

  pressing GMW regarding the existing commitments—i.e., to “move to conclude

  the Convertible Note agreement and the outstanding CPs so as to be able to move

  forward with both the Exim process and initial direct funding at the earliest

                                           67
Appellate Case: 19-4130    Document: 010110703167       Date Filed: 06/29/2022    Page: 68



  possible moment.” Id., Vol. 45, at 10730. Accordingly, we find that the email is

  unhelpful to GMW’s arguments because AsiaSat’s flexibility on the backstop was

  in response to Mr. Hall’s willingness to “assume the obligations.” Id., Vol. 15,

  at 3636. Therefore, in light of the evidence, GMW cannot reasonably argue that

  AsiaSat would have waived the backstop requirement but for Mr. Hall’s illicit

  conduct.

        Not giving up, GMW points to another supposed piece of evidence to argue

  that AsiaSat was willing to waive the backstop—a declaration from Mr. Crain in

  which he testifies that, “[p]rior to the Hall Defendants’ introduction to [GMW],

  [AsiaSat officers including Mr. Wade] discussed with me AsiaSat requiring less

  than the full backstop, or possibly waiving that condition [] altogether.” Id., Vol.

  10, at 1910 (David Crain Decl., signed Jan. 22, 2018). GMW asserts that “the

  fact AsiaSat had communicated about ‘requiring less than the full backstop, or

  possibly waiving that condition entirely,’ clearly supports an inference that

  AsiaSat would in fact have done so, but for Defendants’ actions.” Aplt.’s

  Opening Br. at 77 (quoting Aplt.’s App., Vol. 10, at 1910).

        We find that GMW reads too much into Mr. Crain’s statement. Even if

  AsiaSat was willing to waive the backstop months before Mr. Hall entered the

  narrative, there is still no evidence that the Hall Defendants caused AsiaSat to not

  follow through on that willingness.



                                           68
Appellate Case: 19-4130   Document: 010110703167       Date Filed: 06/29/2022   Page: 69



        Moreover, Mr. Crain’s statement does not speak as to whether AsiaSat

  would have actually waived the backstop. Put simply, just because Mr. Crain and

  AsiaSat discussed the backstop does not mean AsiaSat was more likely to have

  waived that requirement. And indeed, the sequence of events here shows that,

  assuming that such a discussion between Mr. Crain and AsiaSat did happen,

  AsiaSat never waived or showed flexibility with the backstop condition even

  before Mr. Hall came into the picture. Mr. Crain himself testifies that, although

  AsiaSat extended the deadlines as to the conditions in the Cooperation

  Agreement, he “presented options that AsiaSat did not accept . . . for the

  backstop.” Aplt.’s App., Vol. 11, at 2304–05 (David Crain Dep. Tr., dated Jun.

  30, 2016). Mr. Crain continues that “[i]t’s not that [GMW] didn’t provide

  anything. It’s just [that AsiaSat] didn’t think it was good enough.” Id. at 2305.

  And when Mr. Wade was asked whether “anyone from AsiaSat ever t[old]

  [GMW] that it would consider waiving the requirement for a guarantee to cover

  the EXIM loan,” Mr. Wade replied, “[n]ot to my knowledge.” Id., Vol. 7,

  at 1452.

        Similarly, when asked whether “anybody at AsiaSat ever t[old] anybody at

  [GMW] that AsiaSat would consider waiving the requirement for credit support to

  cover the [C]onvertible [N]ote loan,” Mr. Wade also responded, “[a]gain, not to

  my knowledge.” Id. at 1453. As a result, GMW’s unfounded speculation that

  AsiaSat would have waived the backstop condition because it discussed that

                                           69
Appellate Case: 19-4130    Document: 010110703167        Date Filed: 06/29/2022    Page: 70



  possibility with Mr. Crain is undercut by actual evidence showing that those

  discussions yielded not the slightest inkling of a waiver, reduction, or flexibility.

        The same can be said with respect to GMW’s arguments as to the

  Convertible Note condition. Like its backstop assertions, GMW avers that

  AsiaSat was willing “to waive or retreat from its hard-line position on the

  [C]onvertible [N]ote (which began only after [Mr.] Hall had made more generous

  offers to AsiaSat).” Aplt.’s Opening Br. at 80. The district court’s error here,

  GMW again rehashes, is its inappropriate weighing of the evidence that lead it to

  draw inferences against GMW and ignore contrary evidence. Id.

        Aside from a misguided reference to XTec (for reasons discussed supra),

  however, GMW merely states that “the jury could find AsiaSat’s position was to

  create a pretext to end its relationship with [GMW] so it could take a better offer

  from [Mr.] Hall.” Id. at 80–81. This argument holds no water for the simple fact

  that the Convertible Note requirement was part of the Cooperation Agreement

  which, unlike the relevant condition in XTec, was executed way before Mr. Hall

  ever entered the scene. Indeed, it was GMW who apparently thought that AsiaSat

  was bluffing in their negotiations, and to that point, GMW was ready to let the

  deal fall through—or “move on” in Mr. Crain’s words—if the parties “can’t close

  this [C]onvertible [N]ote.” Aplt.’s App., Vol. 46, at 10818.

        Finishing up its arguments as to Scenario 1, GMW attempts to be more

  specific and rattles off a supposed list of evidence the district court ignored in

                                            70
Appellate Case: 19-4130    Document: 010110703167       Date Filed: 06/29/2022    Page: 71



  rejecting GMW’s argument “that, but for Defendants’ actions, AsiaSat would

  have continued to do business with [GMW], and would have waived the backstop

  requirement and completed the [C]onvertible [N]ote.” Aplt.’s Opening Br. at 81.

  GMW again provides no explanation as to why the evidence it lists is meaningful

  and significantly moves the needle in its favor as to the matter at hand. See

  id. at 81–82.

        A sampling from this unexplained list includes purported evidence showing

  that GMW and AsiaSat “had expressly contemplated the possibility of a waiver”;

  AsiaSat and AWSF supposedly “worked for a long time” with GMW “until [Mr.]

  Hall came along”; Utah State University “invested $2 million in cash in [GMW]”;

  and AsiaSat had previously “extended the Cooperation Agreement.” Id.

  However, like other GMW arguments we have tackled here, this is yet another

  inadequately briefed argument. See, e.g., Pilatus, 582 F.3d at 1142; Exum v. U.S.

  Olympic Comm., 389 F.3d 1130, 1133 n.4 (10th Cir. 2004) (“Scattered statements

  in the appellant’s brief are not enough to preserve an issue for appeal.”); Adler v.

  Wal-Mart Stores, Inc., 144 F.3d 664, 679 (10th Cir. 1998) (finding that plaintiff’s

  appellate arguments are inadequately briefed, and are thus waived, because

  plaintiff “makes only two assertions, without citation to authority or the record,”

  to support her arguments); see also McPherson v. Kelsey, 125 F.3d 989, 995–96

  (6th Cir. 1997) (“[I]ssues adverted to in a perfunctory manner, unaccompanied by

  some effort at developed argumentation, are deemed waived. It is not sufficient

                                            71
Appellate Case: 19-4130    Document: 010110703167        Date Filed: 06/29/2022      Page: 72



  for a party to mention a possible argument in the most skeletal way, leaving the

  court to . . . put flesh on its bones.” (omission in original) (quoting Citizens

  Awareness Network, Inc. v. U.S. Nuclear Regul. Comm’n, 59 F.3d 284, 293–94

  (1st Cir. 1995))). Accordingly, we find that GMW’s “bald assertion[] . . . that

  there are genuine issues of material fact [is] insufficient to merit reversal of

  summary judgment.” Adler, 144 F.3d at 679.

        At bottom, GMW largely complains that AsiaSat followed the letter and

  spirit of the Cooperation Agreement and chose not to deviate from it to

  accommodate GMW’s failure to satisfy that agreement’s conditions. Even if we

  generously assume that such an argument is reasonably brought, GMW still does

  not provide any evidence whatsoever showing that Mr. Hall influenced AsiaSat to

  include the conditions precedent in the Cooperation Agreement, follow that

  agreement to the letter, or enforce it in the way the parties originally

  contemplated, such that AsiaSat could cut ties with GMW in November 2013.

  Thus, GMW’s claim that AsiaSat’s “hardline” position on the Cooperation

  Agreement’s conditions precedent began only after Mr. Hall interfered with the

  venture is a bald assertion contradicted by the record. See Becker, 494 F.3d at

  913 n.6. Accordingly, we conclude GMW’s arguments as to Scenario 1 of their

  lost profits damages theory are unfounded and unavailing.




                                             72
Appellate Case: 19-4130   Document: 010110703167      Date Filed: 06/29/2022   Page: 73



                                           5

        With Scenarios 3 and 1 discussed, GMW briefly turns to two arguments

  regarding Scenario 2 of its lost profits damages theory. Recall that, in Scenario 2,

  GMW argued that, but for Defendants’ bad acts, “[t]he Instrument [would have

  been] built by [the American Manufacturer,] AsiaSat [would have] provide[d] an

  equity investment and project support as reflected in the Cooperation Agreement,

  and EXIM [would have] provide[d] financing based upon AsiaSat’s pledge of its

  balance sheet, which AsiaSat conditioned upon an acceptable backstop to mitigate

  the financial risk associated with the Instrument.” Aplt.’s App., Vol. 9, at 1762.

        First, in two sentences, GMW rehashes its arguments regarding the

  backstop and the Convertible Note, summarily stating that, “[f]or the same

  reasons as with Scenario 1, this analysis is erroneous.” Aplt.’s Opening Br. at 83.

  No additional argument is given and no other facts are referenced. Accordingly,

  for the reasons explained above, we find GMW’s regurgitation of its backstop and

  Convertible Note arguments to be unavailing.

        Second, GMW shifts its focus to the district court’s determination that

  GMW could not have obtained project financing under Scenario 2 and its

  conclusion that such a scenario was entirely speculative. Id. at 83–84. GMW

  argues that the court “missed the point” that GMW “could have achieved project

  financing within 6 to 12 months.” Id. at 84 (emphasis omitted) (quoting Aplt.’s

  App., Vol. 10, at 1947). It claims that the court discounted the purported expert

                                          73
Appellate Case: 19-4130   Document: 010110703167       Date Filed: 06/29/2022    Page: 74



  testimony of Mr. Szamosfalvi—GMW’s former CFO—“derogatorily calling his

  opinions a ‘guess,’ and rejecting his opinions” because they were apparently

  contradicted by EXIM Bank’s representative, Christine Fogt. Id. at 84–85

  (quoting GeoMetWatch, 2018 WL 6240991, at *14). Ms. Fogt testified that

  EXIM Bank’s discussions with GMW revolved around GMW’s partnership with

  AsiaSat; in her own words, “the discussion was always focused to have [GMW] in

  partnership for this business proposal or the weather sensor to be a payload onto a

  satellite with AsiaSat.” Aplt.’s App., Vol. 8, at 1556–57 (Christine Fogt Dep. Tr.,

  dated Feb. 8, 2017). Simply put, Ms. Fogt represented that “there was no merit”

  to the idea that any prospective financing for GMW’s venture was “to be a project

  finance deal.” Id. at 1557.

        We find that GMW, again, offers an unpersuasive argument. GMW merely

  cites its former CFO’s testimony to bolster its position that EXIM Bank “would

  likely have agreed to project financing.” GeoMetWatch, 2018 WL 6240991, at

  *14. In other words, Mr. Szamosfalvi surmises that EXIM Bank could have

  provided GMW with its needed funds—in the form of project

  financing—regardless of whether AsiaSat was still part of the financing deal. See

  Aplt.’s App., Vol. 10, at 1946–48 (Mr. Szamosfalvi explaining that GMW “would

  have negotiated the terms of project financing with EXIM Bank throughout the

  process, and sought [an] agreement upon loan terms based upon ‘Conditions

  Precedent’ . . . . [when GMW] obtain[s] firm commitments [from other entities]

                                           74
Appellate Case: 19-4130   Document: 010110703167       Date Filed: 06/29/2022    Page: 75



  for between 50% to 75% of the revenue needed”; and, among other things, “one

  very important customer . . . was willing to enter into a firm purchase

  commitment to purchase a sub-set of data from [GMW], before the AsiaSat loan

  was submitted to EXIM” (emphasis added)). Mr. Szamosfalvi, in turn, claimed to

  have based that opinion on interactions with EXIM Bank both in his role as CFO

  of GMW and his prior transactions with the bank. By relying on Mr.

  Szamosfalvi’s opinion, GMW relies on nothing more than pure speculation.

        As the district court explained:

               No reasonable juror could conclude that [GMW] could have
               obtained project financing from EXIM Bank [with or without
               AsiaSat] because [GMW’s] sole basis for this argument is expert
               testimony submitted by its former CFO that is based upon
               assumptions and opinions that are directly contrary to the
               undisputed facts.

  GeoMetWatch, 2018 WL 6240991, at *14.

        There was just no evidence—other than a former GMW official’s bare

  assertion—that GMW could obtain project financing from EXIM Bank even if

  AsiaSat did not continue with the finance deal and the venture fell through. As

  we explained earlier, once movants satisfy their burden to establish “that there is

  an absence of evidence to support the nonmoving party’s case,” Clinger,

  215 F.3d at 1165 (quoting Thomas, 48 F.3d at 484), nonmovants must “identify

  specific facts that show the existence of a genuine issue of material fact.” Id.

  (emphasis added) (quoting Thomas, 48 F.3d at 484). And, unfortunately for


                                           75
Appellate Case: 19-4130    Document: 010110703167       Date Filed: 06/29/2022    Page: 76



  GMW, “‘statements of mere belief’ . . . must be disregarded” at the summary

  judgment stage. Argo, 452 F.3d at 1200 (quoting Tavery, 32 F.3d at 1427 n.4).

  That is, “[u]nsubstantiated allegations carry no probative weight in summary

  judgment proceedings.” Hasan, 935 F.3d at 1098 (quoting Bones, 366 F.3d

  at 875).

        Accordingly, that GMW’s former CFO believed—without objective

  evidence to support that belief—that EXIM Bank would have agreed to project

  financing is irrelevant to the issue because EXIM Bank itself proffered statements

  showing that any potential financing would not be structured as a project finance

  deal, and that there were no negotiations about any type of financing with GMW

  without AsiaSat’s participation.

        Particularly, Ms. Fogt explained that GMW could not “have applied for a

  loan under the project finance structure” pursuant to the discussions it had with

  EXIM Bank because (1) EXIM Bank’s negotiations with GMW “always focused

  to have [GMW] in partnership for this business proposal or the weather sensor to

  be a payload onto a satellite with AsiaSat”; (2) EXIM Bank’s “understanding” as

  to the potential finance deal “was just to be a corporate direct loan transaction”

  founded on “AsiaSat being an existing company [which] ha[d] been in operation

  for many years”; (3) the potential finance deal was not “set up with the

  understanding that repayment or evaluation repayment would only be strictly

  based on future revenues of [GMW’s] project under a project finance deal”

                                            76
Appellate Case: 19-4130   Document: 010110703167        Date Filed: 06/29/2022   Page: 77



  structure; and (4) “[t]he repayment of the loan” was understood to “be from an

  existing company [AsiaSat] with an established history a[s] it was a corporate

  direct loan.” See Aplt.’s App., Vol. 8, at 1556–57.

        Facing Ms. Fogt’s testimony, GMW needed to proffer “evidence, including

  testimony” that is “based on more than mere speculation, conjecture, or surmise.”

  Hasan, 935 F.3d at 1098 (quoting Bones, 366 F.3d at 875). By merely proffering

  Mr. Szamosfalvi’s belief on the matter, without anything more, GMW failed to

  establish a genuine issue of material fact that EXIM Bank would have worked

  with GMW to obtain project financing—with or without AsiaSat’s

  participation—but for Defendants’ illicit conduct.

        Specifically, GMW fails to proffer evidence that would dispute Ms. Fogt’s

  testimony and establish that Mr. Szamosflavi’s belief is more than “a guess or

  mere possibility.” Pioneer Ctrs., 858 F.3d at 1334 (quoting Bowen, 527 F.3d

  at 1076). Mr. Szamosflavi himself was “unable to explain the terms on which the

  EXIM Bank would have offered project financing,” a point that the district court

  pointed out in its decision, and one which GMW does not challenge in this

  appeal. GeoMetWatch, 2018 WL 6240991, at *14. To be sure, GMW states Ms.

  Fogt “never said EXIM would not have considered a revised or new application

  for project financing in the future.” Aplt.’s Opening Br. at 85 (emphasis added)

  (emphasis and footnote omitted). But such an argument reflects a fundamental

  misunderstanding of the nonmovant’s summary judgment burden: as nonmovant,

                                          77
Appellate Case: 19-4130   Document: 010110703167       Date Filed: 06/29/2022    Page: 78



  GMW was obliged to raise a genuine dispute of material fact based on record

  evidence that EXIM Bank would have considered a revised application for project

  financing. And GMW failed to do so.

        In other words, even if Ms. Fogt did not definitively answer whether EXIM

  Bank would consider structuring a deal with GMW through project financing and

  without AsiaSat’s participation—and we observe that Ms. Fogt clearly testified

  that the sole focus of discussions were on issues regarding GMW’s prospective

  partnership with AsiaSat, see Aplt.’s App., Vol. 8, at 1556–57—GMW proffers no

  evidence showing that EXIM Bank would actually consider and then most likely

  approve such a financing structure, aside from a former GMW official’s

  unfounded belief. That is not enough. Thus, like the district court, we find

  GMW’s arguments as to Scenario 2 to be meritless.

                                          ***

        At bottom, GMW’s arguments as to Issue 1 of this appeal—i.e., whether the

  district court erred in finding a lack of evidence supporting causation—fail

  because GMW leaves uncontested that: (1) GMW never provided AsiaSat the

  guarantee or backstop that was crucial to their deal; (2) GMW neither provided

  AsiaSat the contractually-required Convertible Note, upon which AsiaSat’s

  performance was conditioned, nor even attempted or intended to do so, in spite of

  the plain language of the Cooperation Agreement; (3) AsiaSat had suspended the

  EXIM Bank loan process months before the Hall Defendants entered the scene;

                                          78
Appellate Case: 19-4130   Document: 010110703167       Date Filed: 06/29/2022     Page: 79



  (4) GMW never made its first contractual payment to AWSF; (5) the American

  Manufacturer never agreed to provide the guarantee under the Cooperation

  Agreement or build the STORM sensor; and (6) AsiaSat never agreed to even a

  hypothetical arrangement involving it, GMW, and the American Manufacturer.

  Critically, GMW—to its detriment—does not effectively argue that the conduct of

  any of Defendants prevented it from (a) obtaining the guarantee or backstop,

  (b) providing AsiaSat with the Convertible Note, or (c) making the first

  contractual payment to AWSF.

        In short, GMW leaves undisputed the facts that establish that it was its own

  failures—occurring even before the Hall Defendants arrived—that destroyed its

  own venture. Significantly, GMW’s venture was already on life-support when

  Mr. Hall’s inflammatory November 3, 2013, email was sent. At that point in the

  chronology of events, AsiaSat had twice extended the conditions precedent

  necessary for the deal to push through. That remains undisputed, and the idea

  that Mr. Hall was to blame for AsiaSat finally pulling the plug on the deal

  remains unfounded.

        Thus, for all these reasons, we cannot conclude that the court erred in

  finding that there was no evidence showing that the cause of GMW’s lost profits

  was the conduct of Defendants—particularly, the Hall Defendants. The legal

  standards the district court used were appropriate. GMW’s arguments as to its

  damages scenarios are waived, meritless, or unfounded in the record. The record

                                           79
Appellate Case: 19-4130   Document: 010110703167       Date Filed: 06/29/2022    Page: 80



  and the facts themselves surely indicate it was GMW’s inability to satisfy the

  Cooperation Agreement that was the cause of any of its lost profits from the

  failed venture. And GMW did not proffer any contradictory evidence against

  those facts. Accordingly, we find the district court did not err in awarding

  summary judgment in favor of Defendants as to the causation issue.

                                           B

        We next turn to GMW’s second issue in this appeal: whether the district

  court erred in finding that USURF, AWSF, and Mr. Roberts were immune from

  suit pursuant to the UGIA.

        The UGIA codifies in Utah law the concept of sovereign immunity, a

  principle that the state cannot be sued in its own courts without its consent. See

  Madsen v. Borthick, 658 P.2d 627, 629 (Utah 1983). The Utah Supreme Court

  calls it “a ‘comprehensive chapter’ containing ‘waivers and retentions of

  immunity’ that ‘appl[y] to all functions of government’ and ‘govern[] all claims

  against governmental entities or against their employees or agents [under specific

  conditions].’” GeoMetWatch, 428 P.3d at 1069 (alterations in original) (quoting

  Utah Code § 63G-7-101(2)). Thus, “[u]nless immunity is waived by the [UGIA],

  ‘each governmental entity and each employee of a governmental entity are

  immune from suit for any injury that results from the exercise of a governmental

  function.’” Id. (quoting Utah Code § 63G-7-201(1)).



                                           80
Appellate Case: 19-4130    Document: 010110703167        Date Filed: 06/29/2022     Page: 81



        By the plain terms of the statute, “‘[g]overnmental entity’ means . . . the

  state and its political subdivisions.” Utah Code § 63G-7-102(4). Likewise, the

  term “state,” as defined by the statute, means “the state of Utah, and includes

  each office, department, division, agency, authority, commission, board,

  institution, hospital, college, university, Children’s Justice Center, or other

  instrumentality of the state.” Id. § 63G-7-102(10). “Political subdivision,” is

  defined as “any county, city, town, school district, community reinvestment

  agency, special improvement or taxing district, local district, special service

  district, an entity created by an interlocal agreement . . . or other governmental

  subdivision or public corporation.” Id. § 63G-7-102(8).

        GMW challenges the district court’s findings that both AWSF and USURF

  are governmental entities under the UGIA, more specifically, as instrumentalities

  of Utah State University. GMW says that the entities are neither instrumentalities

  of the state nor public corporations. Aplt.’s Opening Br. at 90, 94. While the

  district court concluded that the two were instrumentalities of the state, it did not

  reach the question of whether they are public corporations. So here, we engage

  with the sole question the district court reached.

        In responding to the district court’s certification of certain state law

  questions, the Utah Supreme Court first laid out some definitions of

  “instrumentality”: (1) “A thing used to achieve an end or purpose,”

  GeoMetWatch, 428 P.3d at 1072 (quoting Instrumentality, B LACK ’ S L AW

                                            81
Appellate Case: 19-4130    Document: 010110703167        Date Filed: 06/29/2022   Page: 82



  D ICTIONARY (10th ed. 2014)); (2) “A means or agency through which a function

  of another entity is accomplished, such as a branch of a governing body,” id.

  (quoting Instrumentality, B LACK ’ S L AW D ICTIONARY (10th ed. 2014)); (3) “A

  subsidiary branch, as of a government, by means of which functions or policies

  are carried out,” id. (quoting Instrumentality, A MERICAN H ERITAGE D ICTIONARY

  OF THE   E NGLISH L ANGUAGE (5th ed. 2016)); (4) “something that serves as an

  intermediary or agent through which one or more functions of a controlling force

  are carried out,” id. (quoting Instrumentality, W EBSTER ’ S T HIRD N EW

  I NTERNATIONAL D ICTIONARY (14th ed. 2016)); and (5) “a part, organ, or

  subsidiary branch esp. of a governing body,” id. (quoting Instrumentality,

  W EBSTER ’ S T HIRD N EW I NTERNATIONAL D ICTIONARY (14th ed. 2016)).

        To determine whether an entity is an instrumentality of the state, the Utah

  Supreme Court advised the court to ask whether USURF and AWSF are “[1]

  branch[es] of the state that [2] carr[y] out state functions, and, if so, [3] whether

  [both entities] and [their] functions are ‘of the same general kind, class, character,

  or nature as those enumerated’ terms [found in the statute].” Id. at 1074 (quoting

  State ex rel. A.T. v. A.T., 34 P.3d 228, 232 (Utah 2001)). Those “terms” are,

  namely, the state of Utah, and each office, department, division, agency,

  authority, commission, board, institution, hospital, college, university, and

  Children’s Justice Center of the state. See id. at 1073. We find that USURF and

  AWSF satisfy all three prongs of this test as a matter of law.

                                            82
Appellate Case: 19-4130     Document: 010110703167        Date Filed: 06/29/2022    Page: 83



        To begin, it is not even clear that the question at the heart of this

  governmental immunity issue is one for the jury, rather than the court to decide.

  That is, GMW, as seen in the district court, attempts to generate an issue of

  material fact vis-à-vis whether AWSF and USURF are governmental entities; yet,

  that question is more than likely a legal question for the court. See Amundsen v.

  Univ. of Utah, 448 P.3d 1224, 1229–30 (Utah 2019) (noting that compliance with

  the UGIA is a prerequisite to subject matter jurisdiction and the question of

  whether a court has subject matter jurisdiction “presents a question of law”

  (quoting In re Adoption of Baby E.Z., 266 P.3d 702, 706 (Utah 2011))); Hall v.

  Utah State Dep’t of Corr., 24 P.3d 958, 962 (Utah 2001) (“A trial court’s decision

  to dismiss a case based on governmental immunity is a determination of law that

  we afford no deference.” (emphasis added)); cf. Peck v. State, 191 P.3d 4, 6 (Utah

  2008) (“[D]etermining the scope of an exception to the waiver of governmental

  immunity is a question of statutory interpretation that we also review for

  correctness.” (emphasis added)).

        In any event, regarding the first prong of the Utah Supreme Court’s test

  (i.e., whether both entities are branches of the state), GMW argues that “USURF

  and AWSF cannot be instrumentalities of the state because they are not ‘branches’

  of the state that carry out traditional state functions,” but rather are, “[a]t their

  core . . . commercial entities separate from Utah State University, devoted to

  making money, and without any legislative oversight.” Aplt.’s Opening Br. at 90.

                                             83
Appellate Case: 19-4130    Document: 010110703167         Date Filed: 06/29/2022    Page: 84



  In support of this position, GMW cites a February 2013 email from Defendant

  Robert Behunin, a USURF board member, in which he describes Utah State

  University, AWSF, and the State of Utah as “three distinct entities with corporate

  veils between them,” and states that AWSF is “its own corporate entity,”

  providing the State and Utah State University protection through its corporate

  veil. Id. at 90–91 (quoting Aplt.’s App., Vol. 5, at 1085 (Email from Robert

  Behunin, USURF, to Gene Pache, GMW, dated Feb. 7, 2013)). “Standing alone,”

  says GMW, “this email creates a disputed fact regarding whether USURF and

  AWSF can be ‘branches’ of the state.” Id. at 91.

        We disagree. Both entities are branches of the state. Black’s Law

  Dictionary defines “Branch” as “[a]n offshoot, lateral extension, or division of an

  institution.” Branch, B LACK ’ S L AW D ICTIONARY (10th ed. 2014). With that in

  mind, we note that the Utah legislature specifically granted Utah State University

  permission to create entities like USURF and AWSF. Utah Code § 53B-18-501

  expressly states that Utah State University “may form nonprofit corporations or

  foundations . . . to aid and assist the university in attaining its charitable,

  scientific, literary, and educational objectives.” Utah Code § 53B-18-501(1).

  That same code allows USURF to “receive and administer . . . government grants,

  contracts, and private gifts to carry out [its] public purpose.” Id.

  § 53B-18-501(2).



                                             84
Appellate Case: 19-4130    Document: 010110703167        Date Filed: 06/29/2022    Page: 85



        Moreover, as USURF points out, it “is subject to public management and

  oversight at multiple levels”—not only by Utah State University, but also by the

  State Board of Regents, whose Policy R271 “recognizes USURF as a

  ‘governmental entity for purposes of Board policy,’” “regulates how USURF

  operates through contracts, specifies the subjects and scope of the contracts[,] . . .

  and requires annual audits by an independent CPA.” USURF Defs.’ Resp. Br.

  at 39–40 (quoting Aplt.’s App., Vol. 6, at 1103–04 (USURF Defs.’ Reply in Supp.

  of Mot. for Partial Summ. J., filed Feb. 3, 2017)) (citing Aplt.’s App., Vol. 71,

  at 15369 (USURF’s Suppl. Br. in Resp. to Ct.’s Order, filed Oct. 26, 2018)).

        Similarly, AWSF is under the authority of Utah State University, with the

  latter “maintain[ing] control and oversight of AWSF by remaining the sole

  member and voting member of AWSF, retaining the right to remove any AWSF

  director at any time, and requiring approval of any AWSF officer or agents” under

  the Articles of Incorporation and Bylaws of AWSF. AWSF Defs.’ Resp. Br. at 33

  (citing Aplt.’s App., Vol. 5, 886, 892–93 (AWSF Articles of Incorporation and

  Bylaws, dated Jan. 7, 2013, and Jan. 8, 2013, respectively)). Indeed, the Utah

  Supreme Court briefly noted that “USURF and AWSF are both 501(c)(3)

  nonprofit corporations wholly owned or operated by [Utah State University]. . . .

  Additionally, both entities’ founding boards are appointed by [the university].”

  GeoMetWatch, 428 P.3d at 1068.



                                            85
Appellate Case: 19-4130    Document: 010110703167       Date Filed: 06/29/2022    Page: 86



        As for the one email that GMW refers to—and upon which stands GMW’s

  assertion that both entities are not “branches” of Utah State University—it is of

  no moment. In light of what Utah statutes have elucidated, we see no reason why

  this lone email from a USURF board member stating that “USU, [AWSF], and the

  State of Utah are three distinct entities,” contradicts the very obvious notion that

  USURF and AWSF are branches of Utah State University. 16 Aplt.’s Opening Br.

  at 90. It could indeed be said they are three distinct entities under Utah Code

  § 63G-7-102(10), with Utah State University as a “university” of the State of

  Utah, and USURF and AWSF as separate and independent “branches” of that

  “university.”

        Put differently, GMW’s assertion does not effectively challenge the

  conclusion that—as branches of Utah State University—both entities are

  instrumentalities of that institution, which is a governmental entity of the State of

  Utah. Cf. Amundsen, 448 P.3d at 1233 (applying the UGIA’s one-year filing

  period to a lawsuit brought against the University of Utah and doctors in the

  university medical center because, among other reasons, “[a] patient who has

  received services at a University clinic—which operates under the University’s

  name with signage that advertises itself as the University’s clinic—and who then

  receives an itemization of services from the University health care system, cannot


        16
                Note that GMW fails to explain how the email is relevant to USURF
  specifically, which is not mentioned in it.

                                            86
Appellate Case: 19-4130     Document: 010110703167        Date Filed: 06/29/2022    Page: 87



  credibly claim that she had no reason to inquire whether her treating physician

  might be a State employee”; and noting that such a conclusion was “seemingly

  obvious”).

        As to the second prong of the Supreme Court’s test—i.e., whether both

  entities carry out state functions—GMW claims that AWSF and USURF “are

  primarily devoted to private, commercial enterprise—including building satellites

  to be launched into space to make a profit.” Aplt.’s Opening Br. at 91. GMW

  asserts without any supporting authority that such an activity is “not a state

  function.” Id. It argues further that, in situations like this, “courts find no

  immunity.” Id. In other words, because “USURF and AWSF have entered into

  substantial contracts with private commercial entities . . . for profit,” according to

  GMW, it follows that they cannot be instrumentalities of the state under the

  UGIA. Id. at 92.

        Again, we disagree. USURF and AWSF both carry out state functions by

  assisting Utah State University in educational and scientific objectives. The Utah

  Supreme Court itself stated that “USURF and AWSF were incorporated to carry

  out the functions of USU.” GeoMetWatch, 428 P.3d at 1068. As explained

  earlier, both entities were created pursuant to Utah Code § 53B-18-501, which

  permits Utah State University to “form nonprofit corporations or foundations . . .

  to aid and assist the university in attaining its charitable, scientific, literary, and

  educational objectives.” Utah Code § 53B-18-501(1) (emphasis added). Were

                                             87
Appellate Case: 19-4130        Document: 010110703167    Date Filed: 06/29/2022       Page: 88



  that not obvious enough, both entities’ articles of incorporation expressly provide

  that they were formed for the purpose of Utah State University’s educational and

  research goals. Specifically, USURF’s articles of incorporation state it was

  organized and wholly owned by Utah State University to:

               1. Conduct research in areas deemed appropriate by the
               governing Board of Trustees of [USURF] and consistent with the
               charitable, scientific, literary, research, educational, and service
               goals of Utah State University.

               2. Acquire and disseminate knowledge, support the education,
               research, and public service functions of Utah State University.

               . . . . [and]

               7. Use or apply the whole, or any part of, resources generated by
               [USURF] exclusively for charitable, scientific, literary, research,
               educational, or service purposes to benefit [USURF] and Utah
               State University.

  Aplt.’s App., Vol. 71, at 15389–90 (USURF Articles of Incorporation, dated

  Aug. 27, 2010). Similarly, AWSF’s articles state that the entity’s purpose is “[t]o

  benefit, perform the functions of, and carry out the purposes of Utah State

  University.” Id., Vol. 5, at 885.

        Attempting to persuade us to the contrary, GMW ineffectively cites a Texas

  Court of Appeals decision, Lenoir v. U.T. Physicians, 491 S.W.3d 68 (Tex. Ct.

  App. 2016), and our prior opinion in U.S. ex rel. Sikkenga v. Regence Bluecross

  Blueshield of Utah, 472 F.3d 702 (10th Cir. 2006), to argue that entities like

  USURF and AWSF do not carry out any state functions. See Aplt.’s Opening Br.


                                             88
Appellate Case: 19-4130    Document: 010110703167       Date Filed: 06/29/2022    Page: 89



  at 91–92. But both cases are inapposite. The former is largely irrelevant in the

  context of a Utah state law question, while the latter is factually inapposite and

  grapples with Eleventh Amendment sovereign immunity questions, rather than the

  state statutory and procedural questions at play here. We note that this is not the

  first time GMW has attempted to rely on inapposite and irrelevant cases. Before

  the Utah Supreme Court, GMW “cite[d] more than a dozen cases from other

  jurisdictions that deal with terms different than the ones that are at issue here.”

  GeoMetWatch, 428 P.3d at 1070. “For example, many of the cases cited attempt

  to define ‘arm of the state,’ which is a term relevant for Eleventh Amendment

  immunity purposes.” Id. “But the governmental immunity provided under the

  Eleventh Amendment is not coextensive with the coverage provided by the

  [UGIA].” Id. at 1070–71. Echoing the Utah Supreme Court, we find these two

  cited cases to be inapposite and irrelevant to our analysis.

        Moreover, when we consider GMW’s bare assertion that building and

  “[l]aunching weather satellites” for profit “is not a state function,” the caselaw

  and the record establish that GMW’s claim is incorrect, especially when applied

  to USURF and AWSF. Aplt.’s Opening Br. at 91. As a preliminary matter,

  caselaw tends to show that launching objects into the atmosphere and space is not

  an uncommon governmental undertaking. Cf. Hughes Commc’ns Galaxy, Inc. v.

  United States, 34 Fed. Cl. 623, 625–26 (1995) (narrating that NASA, as part of

  the functions of its “Division of Customer Relations,” entered into a contract with

                                            89
Appellate Case: 19-4130    Document: 010110703167       Date Filed: 06/29/2022       Page: 90



  a private entity in which NASA agreed to launch the private entity’s satellites);

  see also New Mexico State Univ. v. Winfrey, No. 11-10-00213-CV, 2011 WL

  3557239, at *1 (Tex. App. Aug. 11, 2011) (unpublished) (case centering on a

  weather balloon owned and launched by New Mexico State University).

        Furthermore, Utah State University is a space-grant university, meaning it

  is a part of NASA’s Space Grant program focusing on science, engineering,

  research, and public outreach. See Aplt.’s App., Vol. 71, at 15371. Its mission

  “is to be one of the nation’s premier student-centered land-grant and space-grant

  universities by fostering the principle that academics come first, by cultivating

  diversity of thought and culture and by serving the public through learning,

  discovery, and engagement.” Id. Thus, launching weather satellites does indeed

  comport with Utah State University’s mission. Indeed, as the district court

  explained specifically with respect to USURF:

               USURF has advanced the education and research objectives
               stated in its articles of incorporation by giving students hands-on
               experience directly related to their fields of study in engineering
               and science. About twenty percent of USURF’s employees are
               students. USURF also sponsors senior projects for engineering
               and science students, collaborates with faculty on research
               projects, funds scholarships, and provides a lecture series that
               allows faculty and students to hear the latest in space science
               engineering and technologies. Finally, USURF employees teach
               at Utah State University as adjunct lecturers.

  GeoMetWatch, 2019 WL 430886, at *4.




                                            90
Appellate Case: 19-4130   Document: 010110703167      Date Filed: 06/29/2022      Page: 91



        In that regard, we note that the district court distinguished AWSF from

  USURF since the former was founded only in 2013 17 specifically “to design and

  build a weather sensor for [GMW].” Id. at *5. But because AWSF was never

  fully funded due to GMW’s failure to fund the project per the Build Agreements

  and other contracts, the court noted that AWSF “terminated its contract with

  [GMW].” Id. Consequently, that entity “has not produced evidence of concrete

  steps taken to further Utah State University’s educational and research

  objectives.” Id.

        Nevertheless, we agree with the district court that AWSF’s “lack of funding

  . . . does not alter its essential nature and purpose.” Id. “Like USURF, [AWSF]

  was created to solve real-world engineering problems while giving students

  hands-on experience.” Id. And perhaps more crucial to this appeal, GMW does

  not proffer any argument specifically challenging this finding regarding AWSF’s

  mission. See Nixon, 784 F.3d at 1366; see also Bronson, 500 F.3d at 1104

  (“[T]he omission of an issue in an opening brief generally forfeits appellate

  consideration of that issue.”). In sum, in our view, AWSF’s lack of “real-world”

  evidence showing how it fulfills its mission is not dispositive here. Thus, we

  conclude that both USURF and AWSF were designed to assist and perform the

  functions of Utah State University. We reject GMW’s assertions to the contrary.



        17
              USURF was founded in 1967.

                                          91
Appellate Case: 19-4130   Document: 010110703167       Date Filed: 06/29/2022    Page: 92



        And on the third prong, that is, whether both entities’ functions are of the

  same general kind, class, character, or nature as those enumerated entities in Utah

  Code § 63G-7-102(10), GMW first lists those entities’ “core characteristics”

  which include, in GMW’s view, “(1) the legislature almost always explicitly

  creates them; (2) statutes describe and prescribe their powers; (3) statutes dictate

  their organizational structure; (4) they almost exclusively carry out traditional

  state functions; and (5) statutes dictate their funding and budgeting mechanisms.”

  Aplt.’s Opening Br. at 93 (emphases omitted) (footnotes omitted). GMW argues

  that USURF and AWSF lack these characteristics, thereby distinguishing them

  from § 63G-7-102(10) entities. Specifically, GMW explains that both entities

  “were created by [Utah State University],” “have powers governed by legal

  documents,” “have organizational structures dictated by bylaws and articles of

  incorporation,” “carry out commercial activities for profit,” and “have unlimited

  ability to enter into commercial contracts.” Id. at 93–94.

        But this argument is meritless. As we have previously discussed, both

  entities were created pursuant to a Utah statute enabling Utah State University to

  create such entities. Utah State University—a governmental entity itself—and its

  officials created, organized, and have the power to appoint USURF and AWSF

  officers. The entities’ purposes include supporting and supplementing Utah State

  University’s functions, specifically, its educational and research mission. That

  fact is crucial. As the district court noted, the inclusion of “university” amongst

                                           92
Appellate Case: 19-4130    Document: 010110703167        Date Filed: 06/29/2022     Page: 93



  the terms enumerated in § 63G-7-102(10) “indicates that the catch-all phrase

  ‘other instrumentality of the state’ is at least broad enough to include entities that

  are similar to state institutions of higher education.” GeoMetWatch, 2019 WL

  430886, at *6.

        In that regard, both entities were surely created to further Utah State

  University’s goals as branches of that university and are logically of the same

  kind, class, character, or nature as their parent institution. See GeoMetWatch,

  428 P.3d at 1074 (“determining whether an entity qualifies as an ‘other

  instrumentality of the state’ requires a comparison between that entity’s specific

  characteristics and those of the twelve enumerated terms [which includes the term

  ‘university’], keeping the dictionary definitions of the enumerated terms in

  mind”). Thus, we conclude that USURF and AWSF have functions that are of the

  same kind, class, character, or nature as the university that they are part of.

        In sum, all three prongs discussed by the Utah Supreme Court in

  GeoMetWatch, 428 P.3d at 1074, establish that USURF and AWSF are branches

  of Utah State University serving to further its educational and research goals and

  having functions similar to the university. Accordingly, we hold that the two

  entities are instrumentalities of the State of Utah and covered by the UGIA. We

  thus uphold the court’s decision to grant summary judgment in favor of USURF,

  AWSF, and Mr. Roberts, who was employed by the entities.



                                            93
Appellate Case: 19-4130   Document: 010110703167      Date Filed: 06/29/2022   Page: 94



                                          C

        We finally turn to GMW’s last issue in this appeal: whether the district

  court erred in granting partial summary judgment to AWSF on its counterclaim

  for breach of contract while rejecting GMW’s affirmative defenses and cross-

  motion for summary judgment.

        GMW puts forward four theories that purportedly bar AWSF’s

  counterclaim: (1) a fraudulent inducement defense; (2) a first breach defense;

  (3) a damages offset; and (4) a contractual limitation of damages. Going through

  each of them, we find that GMW’s assertions are either waived or unavailing,

  much like many of its previous arguments.

                                           1

        GMW avers that the district court erred in rejecting its fraudulent

  inducement defense because GMW “presented evidence that AWSF made a

  material misrepresentation regarding the [PPA and Build Agreements], namely,

  that AWSF would amend the contracts to extend the deadline for [GMW’s]

  payments to accommodate the EXIM loan funding when AWSF knew it would not

  do so.” Aplt.’s Opening Br. at 97–98 (citing Aplt.’s App., Vol. 76, at 16531–33).

  GMW purports that AWSF’s misrepresentation was material because GMW relied

  on AWSF’s promise that it “would extend the payment deadlines.” Id. at 98

  (citing Aplt.’s App., Vol. 83, at 18220 (AWSF email to GMW, sent Sept. 3,

  2013)). Specifically, in an email, AWSF told GMW that, “[i]f funding does not

                                          94
Appellate Case: 19-4130    Document: 010110703167       Date Filed: 06/29/2022    Page: 95



  come in time, we will be required to modify the contract. It would not be our

  intent to assert ‘breach,’ but we could only take that position for a limited period

  of time (certainly not indefinitely).” Aplt.’s App., Vol. 83, at 18220. Another

  email from GMW discusses a supposed oral representation from those associated

  with the AWSF deal to GMW that AWSF would “extend the contract as

  necessary.” Id. at 18304 (GMW email to Robert Behunin, sent Jan. 28, 2014).

  And on that note, GMW further alleges that it only signed the STORM 001

  Contract because AWSF promised that it would amend it to “say[] that this

  contract is based on EXIM funding, that nothing in this contract will take place

  until EXIM funding is granted and [GMW] ha[s] it in hand.” Id. at 18264

  (Eugene Pache Dep. Tr., dated May 10, 2016).

        GMW concludes by stating that AWSF’s misrepresentation induced GMW

  to make the contract and GMW was justified in its reliance. Aplt.’s Opening Br.

  at 97, 99. Thus, according to GMW, the district court “should have drawn the

  inference from these facts that AWSF intended to replace [GMW] with [Mr.] Hall,

  and induced [GMW] to sign the contracts so [Mr.] Hall could assume [GMW’s]

  role when AWSF terminated the contracts.” Id. at 100.

        GMW explains that “[a] contract is voidable for fraud if four elements are

  met: (1) there is a misrepresentation; (2) the misrepresentation was either

  fraudulent or material; (3) the misrepresentation induced the recipient to make the

  contract; and (4) the recipient was justified in relying on the misrepresentation.”

                                            95
Appellate Case: 19-4130   Document: 010110703167       Date Filed: 06/29/2022   Page: 96



  Aplt.’s Opening Br. at 97 (citing Miller v. Celebration Mining Co., 29 P.3d 1231

  (Utah 2001)). 18

        The record contradicts GMW’s assertions about AWSF’s so-called

  “material misrepresentation.” There is simply no evidence—either direct or

  circumstantial—that AWSF made the representations at issue with an intent to

  disregard them. GMW itself does not aid its contention, failing to cite anything

  in the record that would show how AWSF’s representations were made with

  intentional falsity. Indeed, GMW’s ultimate theory as to why AWSF intended to

  materially misrepresent the prospects of a contract extension is absurd and

  rendered false when the record is examined. According to GMW, AWSF

  conspired with the Hall Defendants to cause GMW to breach its agreements with

  AWSF so that AWSF could terminate those agreements and permissibly enter into

  similar contracts with Mr. Hall. See Aplt.’s Opening Br. at 100.

        However, as the district court wrote, “[i]t defies plausibility that AWSF

  wanted to execute enforceable Build Agreements while simultaneously intending

  to lure [GMW] into materially breaching those agreements three months later in

  order to terminate them . . . . Clearly, AWSF could have achieved that aim—if it


        18
               At the district court, the parties disagreed on the correct standard to
  use in evaluating GMW’s affirmative defense. See GeoMetWatch, 2019 WL
  3937023, at *4. In this appeal, however, “AWSF does not dispute the applicable
  standard because [it reasons that] GMW fails to meet its own proposed test,”
  which shares certain elements with AWSF’s proposed test presented to the district
  court. AWSF Defs.’ Resp. Br. at 49 n.27.

                                           96
Appellate Case: 19-4130   Document: 010110703167       Date Filed: 06/29/2022   Page: 97



  existed at the time of contracting—by declining to execute the agreements in the

  first place.” GeoMetWatch, 2019 WL 3937023, at *5. It is indeed unreasonable

  to infer that AWSF would go through all the trouble to induce GMW to sign the

  PPA and Build Agreements only for it to dump GMW for Mr. Hall and Tempus,

  when it could just decide to shun any deal with GMW in the first instance. This

  is essentially the type of “unreasonable” inference based on speculation, guesses,

  and mere possibility, that we disregard at the summary judgment stage. Pioneer

  Ctrs., 858 F.3d at 1334; cf. Roe v. Cheyenne Mountain Conf. Resort, Inc.,

  124 F.3d 1221, 1235 (10th Cir. 1997) (“We view the evidence and make all

  reasonable inferences therefrom in the light most favorable to the party opposing

  summary judgment.” (emphasis added)).

        In any event, the sequence of events as gleaned from the record fully shuts

  the door on the theory’s reasonableness. As narrated above, Mr. Hall was

  introduced to GMW on September 20, 2013, by GMW’s own attorney. The first

  agreement AWSF signed with GMW—the PPA—was executed on September 19,

  2013, just one day before Mr. Hall was introduced to GMW. And the email

  stating that AWSF would extend payment deadlines if necessary was sent on

  September 3, 2013. Thus, in light of the record, GMW’s arguments regarding

  fraudulent inducement are chronologically impossible. It could not be AWSF’s

  intent to provide false information to GMW for Mr. Hall’s benefit when he was



                                          97
Appellate Case: 19-4130   Document: 010110703167       Date Filed: 06/29/2022      Page: 98



  not a part of negotiations (or even present as a party in the whole saga) when

  AWSF and GMW entered into the PPA.

        Additionally, we find waived any argument that GMW may have as to

  whether the district court erred in finding that GMW did not justifiably rely on

  any alleged misrepresentation. This is because GMW merely offers a conclusory,

  contrary claim that the misrepresentations induced GMW to enter into the

  contracts and it justifiably relied on those misrepresentations. Aplt.’s Opening

  Br. at 97, 99. Nothing else. We find the bald assertion inadequately briefed and

  thus waived. See Pilatus, 582 F.3d at 1142; Exum, 389 F.3d at 1133 n.4; Adler,

  144 F.3d at 679.

        Similarly, GMW offers no rebuttal to the district court’s additional reasons

  for rejecting its fraudulent inducement defense. The court rightly pointed out

  that, even if GMW relied on these representations, such reliance was

  unreasonable, given that AWSF and GMW were sophisticated entities that

  thoroughly negotiated the Build Agreements and the PPA. See GeoMetWatch,

  2019 WL 3937023, at *5–6.

        In light of this context—not to mention the more than $100 million at

  stake—GMW cannot excuse its failure to perform by pointing to alleged oral

  promises made by AWSF during the negotiations that did not make their way into

  the final, written contracts. See id.; cf. Semenov v. Hill, 982 P.2d 578, 581 (Utah

  1999) (noting that the sophistication of contracting parties, which includes

                                           98
Appellate Case: 19-4130    Document: 010110703167        Date Filed: 06/29/2022     Page: 99



  English language proficiency, is material to a fraud claim); Conder v. A.L.

  Williams & Assocs., Inc., 739 P.2d 634, 638 (Utah Ct. App. 1987) (“If plaintiff

  can claim reliance on the basis of the kind of statement on which no reasonable

  person would rely for one reason or another, then it is quite likely that plaintiff

  did not rely [on that statement] and if his testimony that he did is allowed as

  sufficient evidence on the basis of which a finder of fact can find reliance, then it

  will be too easy for a party to a contract to escape the consequences of his own

  bad judgment in making a bargain of some kind.” (quoting William Prosser & W.

  Page Keeton, T HE L AW OF T ORTS § 108 749–50 (5th ed. 1984))); cf. also

  Burningham v. Westgate Resorts, Ltd., 317 P.3d 445, 451 (Utah Ct. App. 2013)

  (“[S]ophisticated business parties are charged with knowledge of the terms of the

  contracts they enter into.” (quoting ASC Utah, Inc. v. Wolf Mountain Resorts, LC,

  245 P.3d 184, 193 (Utah 2010))).

        Moreover, GMW has not even argued that its breach of the Build

  Agreements was somehow caused by or related to the alleged fraudulent

  misrepresentations. In other words, GMW’s failure to remit its first payment to

  AWSF was unrelated to the execution of the contracts themselves. And, beyond

  this, GMW has offered nothing beyond unfounded, rank speculation to support the

  notion that it would have been able to remit that payment at some future date.




                                            99
Appellate Case: 19-4130   Document: 010110703167      Date Filed: 06/29/2022    Page: 100



         Thus, GMW’s unsupported and implausible fraudulent inducement defense

  does not defeat AWSF’s counterclaim, and the district court did not err in

  rejecting it and granting AWSF summary judgment.

                                           2

         Next, GMW contends that the trial court erred by finding that AWSF did

  not initially “breach the Build Agreements” before GMW did. Aplt.’s Opening

  Br. at 101. GMW notes that it “alleged in its Third Amended Complaint that

  AWSF breached the PPA.” Id. at 102. GMW continues that it “consistently

  alleged through the litigation that AWSF breached the confidentiality . . . and the

  exclusivity provision[s] of the PPA.” Id. For support, GMW merely cites the

  Third Amended Complaint, the PPA, and its briefing before the district court,

  which contains sparse references to the record, the materiality of which are not

  explained in GMW’s appellate briefs. See id.

         In light of the insufficient way GMW chose to brief this argument before

  us, it is likely that GMW has waived any challenge as to its “first breach”

  defense. But we formally need not reach that conclusion since GMW’s argument

  is flatly incorrect—viewed in the light of GMW’s own conclusory words and

  references. Specifically, GMW claims that it was AWSF who breached the Build

  Agreements. But GMW then goes on to argue that AWSF breached the PPA.

  GMW never explains why breaching the PPA is tantamount to breaching the

  Build Agreements. The district court noted the same inconsistency. See

                                          100
Appellate Case: 19-4130   Document: 010110703167        Date Filed: 06/29/2022    Page: 101



  GeoMetWatch, 2019 WL 3937023, at *11. And it is telling that GMW again

  completely ignores the district court’s analysis—perhaps because there is nothing

  in the record that shows AWSF did in fact breach the Build Agreements.

         Thus, we find that GMW anchored its “first breach” defense on an

  allegation of AWSF’s breach of the wrong contractual agreement, while citing

  seemingly irrelevant and unexplained documents in the record. We thus conclude

  this argument is both unconvincing and insufficiently briefed to warrant any

  further review.

                                             3

         GMW claims that the district court erred in determining “that AWSF was

  entitled to $39,030.44 for costs it incurred after execution of the contracts, i.e.,

  the costs AWSF incurred in October 2013.” Aplt.’s Opening Br. at 103 (citing

  GeoMetWatch, 2019 WL 3937023, at *7–9). As GMW reasons, the court’s

  decision was erroneous because it “ignored the undisputed fact that [GMW] offset

  the costs AWSF incurred post contract formation by paying AWSF $250,000 in

  September and October 2013.” Id.

         This argument likewise fails at the outset and upon further inspection.

  GMW, again, ignores—or perhaps avoids—the district court’s reasoning as to

  why it declined to reduce AWSF’s award. The court noted that GMW’s offset

  payments “have already been used to reduce AWSF’s damages by enabling AWSF

  to avoid expenditures it would have been forced to incur in their absence.”

                                           101
Appellate Case: 19-4130    Document: 010110703167        Date Filed: 06/29/2022      Page: 102



  GeoMetWatch, 2019 WL 3937023, at *10. Accordingly, “[t]he court can discern

  no principle for, in essence, deducting $250,000 from AWSF’s damages twice.”

  Id. And indeed, AWSF did not seek to recover expenditures that the $250,000

  offset payment covered. See id.; AWSF Defs.’ Resp. Br. at 55–56.

         Despite the court’s clear reasoning, GMW in this appeal fails to provide a

  direct rebuttal to persuade us that AWSF’s award should have been reduced

  further in light of the offset payment. Even in the context of pro se litigants,

  “[t]he first task of an appellant is to explain to us why the district court’s decision

  was wrong.” Nixon, 784 F.3d at 1366. It necessarily follows that GMW was

  obliged to carry this burden here, and it failed to do so. That is, GMW’s

  inadequate briefing and failure to even argue against the court’s clear conclusions

  and reasoning leaves us nothing to review as to its claim that it already offset

  AWSF’s damages. We therefore reject GMW’s argument as both unpersuasive

  and inadequately briefed.

                                             4

         Lastly, GMW argues that the district court erred by ignoring the PPA and

  Build Agreements’ “damage limitation provisions . . . on which [AWSF’s]

  counterclaim is based,” which would “bar AWSF from recovering its damages as

  a matter of law.” Aplt.’s Opening Br. at 105. As GMW sees things, the “only

  damages AWSF seeks on its counterclaim are consequential damages which are

  barred by the contracts.” Id. at 106. “AWSF’s alleged damages are consequential

                                            102
Appellate Case: 19-4130   Document: 010110703167      Date Filed: 06/29/2022    Page: 103



  damages,” says GMW, “because they were the losses caused by the ‘absence of

  [GMW’s] performance.’” Id. (quoting Trans-W. Petroleum, Inc. v. United States

  Gypsum Co., 379 P.3d 1200, 1207 (Utah 2016)). “Had [GMW] made those

  payments, the expenses incurred by AWSF would have been recouped (and then

  some) as it worked to manufacture the sensor.” Id. at 107.

         Damages for breach of contract generally include “general damages, i.e.,

  those flowing naturally from the breach, and consequential damages, i.e., those

  reasonably within the contemplation of, or reasonably foreseeable by, the parties

  at the time the contract was made.” Beck v. Farmers Ins. Exch., 701 P.2d 795,

  801 (Utah 1985). “[C]onsequential damages ‘mean[ ] particular items of damages

  which result from circumstances peculiar to the case at hand.’” Trans-W.

  Petroleum, 379 P.3d at 1207 (second alteration in original) (quoting Prince v.

  Peterson, 538 P.2d 1325, 1328 (Utah 1975)). Put differently, consequential

  damages are “the natural, but not necessary, result of an injury.” Id. (emphasis

  added) (quoting Cohn v. J.C. Penney Co., 537 P.2d 306, 308 (Utah 1975)).

  General and consequential damages have traditionally been considered to be two

  different types of expectation damages which is “the amount necessary to ‘place

  the nonbreaching party in as good a position as if the contract had been

  performed.’” Alta Health Strategies, Inc. v. CCI Mech. Serv., 930 P.2d 280,

  284-85 (Utah Ct. App. 1996) (emphasis added); see also Trans-W. Petroleum,



                                          103
Appellate Case: 19-4130   Document: 010110703167       Date Filed: 06/29/2022   Page: 104



  379 P.3d at 1206 (“Our courts have alternatively, but equally correctly, defined

  expectation damages as including” general damages and consequential damages.).

         On the other hand, “damages based on an [injured party’s] reliance

  interest” are “[e]xpenditures made in preparation for performance or in

  performance, less any loss that the party in breach can prove with reasonable

  certainty the injured party would have suffered had the contract been performed.”

  R ESTATEMENT (S ECOND ) OF C ONTRACTS § 349 (1981) (emphasis added)

  [hereinafter “R ESTATEMENT (S ECOND )”]. In other words, “reliance damages” are

  “damages to return the plaintiff to the position the plaintiff enjoyed before relying

  on the promise.” Richards v. Brown, 222 P.3d 69, 83 (Utah Ct. App. 2009)

  (emphasis added), aff’d 274 P.3d 911 (Utah 2012); see also Trans-W. Petroleum,

  379 P.3d at 1206 n.11 (explaining that “the remedy for breach of a contract in

  general . . . is not limited to expectation damages. Other potential remedies may

  include substitution performance costs and reliance damages.” (emphases

  added)); SOLIDFX, LLC v. Jeppesen Sanderson, Inc., 841 F.3d 827, 837–41

  (10th Cir. 2016) (applying Colorado law to permit recovery of reliance damages

  but not lost profits deemed to be consequential damages); see also GeoMetWatch,

  2019 WL 3937023, at *10 (explaining that “[t]he elusive distinction between

  general and consequential damages typically arises only in breach of contract

  actions seeking expectation damages, and there appears to be no Utah case

  applying these concepts to the recovery of reliance damages,” but “the court has

                                          104
Appellate Case: 19-4130   Document: 010110703167        Date Filed: 06/29/2022   Page: 105



  little trouble concluding that AWSF’s damages do not fall into the handful of

  damages categories deemed consequential, special, or indirect” because reliance

  expenditures in this matter were “‘necessary’ to perform under the Build

  Agreements,” “AWSF does not seek damages that are ‘secondary’ to the Build

  Agreements,” and there is “nothing ‘peculiar’ or ‘unique’” about the claimed

  damages).

         As damages for its breach of contract counterclaim, AWSF sought recovery

  of the payroll and operational expenses it incurred as start-up costs for its venture

  with GMW. See AWSF Defs.’ Resp. Br. at 57. In other words, it sought to

  recover for “[e]xpenditures made in preparation for performance or in

  performance.” R ESTATEMENT (S ECOND ), supra, § 349 (1981) (emphasis added).

  The district court characterized these expenses as “reliance damages,” see

  GeoMetWatch, 2019 WL 3937023, at *7; this comports with Utah caselaw. By

  recovering its initial expenditures in preparation for building the STORM sensor,

  AWSF is restored to its position prior to entering into the Build Agreements with

  GMW—or in other words, prior to its reliance on GMW’s promise to pay.

  Characterizing these expenditures as “reliance damages” is correct, and GMW

  fails to advance a convincing argument to the contrary.

         In essence, GMW makes a circular argument that, because its own breach

  deprived AWSF of anticipated profits from the STORM sensor, and because those

  lost profits may have allowed AWSF to recoup its initial outlay of payroll and

                                           105
Appellate Case: 19-4130   Document: 010110703167       Date Filed: 06/29/2022      Page: 106



  operational expenditures, AWSF is really seeking consequential damages, and

  therefore cannot recover its damages based on the language of the Build

  Agreements. This argument is meritless.

                                          ***

         In sum, we find that the district court properly rejected GMW’s affirmative

  defenses and awarded AWSF summary judgment. GMW’s fraudulent inducement

  defense fails because there is no evidence that AWSF sought to induce GMW to

  enter into the PPA and Build Agreements with the intent to cancel the contracts in

  favor of Mr. Hall later on. GMW’s first breach defense fails because there is no

  evidence that AWSF was the first to breach the Build Agreements. GMW’s

  damages offset claim is meritless because it fully avoids the district court’s

  reasoning and fails to establish that the $250,000 GMW paid AWSF offset the

  damage award that the district court granted. And, lastly, GMW fails to persuade

  us that AWSF’s damages are consequential damages barred by the PPA and Build

  Agreements. Thus, we reject GMW’s appeal on these issues.

                                           IV

         In ending our resolution of this appeal, we address certain pending motions.

  There are three motions to seal pending in this appeal. Namely, GMW’s

  December 12, 2019, motion to seal portions of the Opening Brief and the

  Appendix, Defendants’ June 11, 2020, motion to seal their Briefs, and GMW’s

  August 4, 2020, motion to seal its Reply Brief. Defendants in particular state that

                                           106
Appellate Case: 19-4130    Document: 010110703167       Date Filed: 06/29/2022     Page: 107



  they oppose GMW’s motions to seal, but nevertheless, “out of an abundance of

  caution,” request us to seal their Briefs if we find merit in GMW’s assertions.

  See Aplees.’ Mot. to Seal Briefs at 2. We deny all these motions.

         Under Rule 25.6 of our local rules, “[a]ny party who seeks to file any

  document under seal . . . must overcome a presumption in favor of access to

  judicial records.” 10th Cir. R. 25.6; see also Eugene S. v. Horizon Blue Cross

  Blue Shield of N.J., 663 F.3d 1124, 1135–36 (10th Cir. 2011) (discussing the

  “heavy burden” a movant must carry to overcome this presumption). In seeking

  to overcome this presumption, motions for leave to file under seal must do the

  following: (1) “identify with particularity the specific document containing the

  sensitive information”; (2) “explain why the sensitive information cannot

  reasonably be redacted in lieu of filing the entire document under seal”;

  (3) “articulate a substantial interest that justifies depriving the public of access to

  the document”; (4) “cite any applicable rule, statute, case law, and/or prior court

  order having a bearing on why the document should be sealed, keeping in mind

  that this court is not bound by a district court’s decision to seal a document

  below”; and (5) “comply with Tenth Circuit Rule 27.1 [outlining requirements for

  motions].” 10th Cir. R. 25.6(A)(1)–(5). Moreover, because “[r]edaction is

  preferable to filing an entire document under seal,” “the party seeking to protect

  sensitive information shall publicly file a redacted version of the document



                                            107
Appellate Case: 19-4130   Document: 010110703167        Date Filed: 06/29/2022      Page: 108



  concurrently with the motion to seal,” “unless redaction is impracticable.”

  10th Cir. R. 25.6(B).

         As with its merits briefing in this case, GMW’s motions to seal portions of

  its Briefs and Appendix are deficient and unconvincing. GMW fails to

  show—and fails to even argue—why redaction in lieu of sealing does not

  adequately protect any privacy interests it may have in certain portions of the

  record. In making its “wholesale request to seal,” then, GMW “overlooks our

  presumption in favor of the ‘common-law right of access to judicial records.’”

  United States v. Camick, 796 F.3d 1206, 1213 n.5 (10th Cir. 2015) (quoting

  JetAway Aviation, LLC v. Bd. of Cnty. Comm’rs, 754 F.3d 824, 826 (10th Cir.

  2014)).

         In addition, GMW’s filings lack the requisite particularity to carry its

  burden. GMW was given two opportunities, via supplemental briefs, to

  demonstrate its substantial interest in depriving the public of access to these

  documents and in showing why redaction is infeasible beyond being

  time-consuming. See 10th Cir. Order at 3, Dec. 16, 2019; 10th Cir. Order at 2–3,

  Jan. 8, 2020. Yet GMW has continued to rely on generalities and speculation,

  along with unfounded fears that, somehow, Defendants will be able to use our

  disposition as preclusive on the issue of whether certain of GMW’s materials are

  trade secrets or otherwise confidential. Simply put, GMW bears the burden of

  overcoming our public-access presumption. Its underlying motion and

                                           108
Appellate Case: 19-4130    Document: 010110703167   Date Filed: 06/29/2022   Page: 109



  supplements have failed to carry that burden. Accordingly, we deny GMW’s and

  Defendants’ motions.

                                          V

         For the reasons discussed in this opinion, we find all of GMW’s arguments

  either waived or unavailing. As a result, we AFFIRM the district court’s

  judgment in this case.




                                         109